Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.19 Page 1 of 93




                   EXHIBIT "A"
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.20 Page 2 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.21 Page 3 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.22 Page 4 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.23 Page 5 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.24 Page 6 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.25 Page 7 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.26 Page 8 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.27 Page 9 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.28 Page 10 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.29 Page 11 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.30 Page 12 of 93




                    EXHIBIT "B"
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.31 Page 13 of 93

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       06/02/2021
                                                                                                       CT Log Number 539662227
   TO:         Melissa Gravlin
               Fca US LLC
               1000 CHRYSLER DR OFC OF
               AUBURN HILLS, MI 48326-2766

   RE:         Process Served in California

   FOR:        FCA US LLC (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  Jesse Hicks, etc. and Mallory Hicks, etc., Pltfs. vs. FCA US, LLC, etc., et al., Dfts.
                                                     Name discrepancy noted.
   DOCUMENT(S) SERVED:                               Summons, Complaint, Notice(s), Information, Stipulation
   COURT/AGENCY:                                     San Diego County - Superior Court - San Diego, CA
                                                     Case # 37202100023240CUBCCTL
   NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2018 Dodge RAM 2500, VIN:
                                                     3C6UR5FL4JG417857
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:                         By Process Server on 06/02/2021 at 17:15
   JURISDICTION SERVED :                             California
   APPEARANCE OR ANSWER DUE:                         Within 30 days after service (Document(s) may contain additional answer dates)
   ATTORNEY(S) / SENDER(S):                          DAVID N. BARRY
                                                     THE BARRY LAW FIRM
                                                     11845 W. Olympic Blvd., Suite 1270
                                                     Los Angeles, CA 90064
                                                     310.684.5859
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/03/2021, Expected Purge Date:
                                                     06/08/2021

                                                     Image SOP

                                                     Email Notification, Lance Arnott sopverification@wolterskluwer.com

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     818 West 7th Street
                                                     Los Angeles, CA 90017
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / KA
        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.32 Page 14 of 93




                           PROCESS SERVER DELIVERY DETAILS




Date:                        Wed, Jun 2, 2021

Server Name:                 Paul Biafore




Entity Served                FCA US LLC

Case Number                  37-2021-00023240-CU-BC-CTL

Jurisdiction                 CA
            Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.33 Page 15 of 93
                                                                                                                                                     SUM-100
                                           SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AV/SO AL DEMANDADO):
 FCA US, LLC, A Delaware Limited Liability Company; and DOES 1
 through 20, inclusive,
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
 JESSE HICKS, an individual; MALLORY HICKS; an individual,

  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ;AVISO! Lo han demandado. Si no responde dentro de 30 dias, la carte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
 continuaci6n.
    Tiene 30 DiAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta par escrito en esta
 carte y hacer que se entregue una copia al demandante. Una carta o una /lamada telef6nica no lo protegen. Su respuesta par escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la carte
 que le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso par incumplimiento y la carte le
 podra quitar su sue/do, dinero y bienes sin mas advertencia.
   Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con las requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.govJ o poniendose en contacto con la carte o el
 colegio de abogados locales. AV/SO: Por fey, la carte liene derecho a reclamar las cuotas y las costos exentos por lmponer un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concbsi6n de arbilraje en un caso de derecho civil. Tiena que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Numero de/ Caso):
(El nombre y direcci6n de la corte es):        Hall of Justice Courthouse
330 West Broadway
San Diego, CA 92101
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
David N. Barry, Esq. 11845 W. Olympic Blvd., Suite 1270, Los Angeles, CA 90064 (310) 684-5859

DATE:                                                                Clerk, by                                                                        , Deputy
(Fecha)                                                              (Secretario)                                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                  1.       D
                                          as an individual defendant.
                                  2. CJ as the person sued under the fictitious name of (specify):


                                      3.   D     on behalf of (specify):

                                           under:   D     CCP 416.10 (corporation)                        D         CCP 416.60 (minor)
                                                    D     CCP 416.20 (defunct corporation)                D         CCP 416.70 (conservatee)
                                                    D     CCP 416.40 (association or partnership)         D         CCP 416.90 (authorized person)
                                                    D    other (specify):
                                      4.   D     by personal delivery on (date):
                                                                                                                                                         Pa e 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                       SUMMONS                                                 Code of Civil Procedure §§ 412 20, 465
                                                                                                                                                 www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.34 Page 16 of 93



     DAVIDN. BARRY, ESQ. (SBN219230)
     THE BARRY LAW FIRM
2    11845 W. Olympic Blvd., Suite 1270
     Los Angeles, CA 90064
 3   Telephone: 310.684.5859
     Facsimile: 310.862.4539
4
     Attorneys for Plaintiffs, JESSE HICKS and MALLORY HICKS
 5
 6

 7
 8                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9         FOR THE COUNTY OF SAN DIEGO - HALL OF JUSTICE COURTHOUSE

10                                                       Case No.
     JESSE HICKS, an individual;
11
     MALLORY HICKS, an individual,
12                                                       COMPLAINT FOR DAMAGES

13                       Plaintiffs,
14          V.

15

16   FCA     US,     LLC,   A     Delaware   Limited
                                                         Assigned for all purposes to the Hon.
17   Liability Company; and DOES 1 through 20, in Dept.
18   inclusive,
19                       Defendants.
20

21          1.    Breach of Implied Warranty of Merchantability under the Song-Beverly Consumer

22   Warranty Act.
23         2.     Breach of Express Warranty under the Song-Beverly Consumer Warranty Act.
24         JURY TRIAL DEMANDED.
25

26

27

28

                                                   -1-
                                       COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.35 Page 17 of 93



 1           PLAINTIFFS       JESSE HICKS, an individual, and MALLORY HICKS, an individual,

 2   hereby allege and complain as follows:

 3           GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

 4           I.      Defendant,   FCA US, LLC is A Delaware Limited Liability Company doing

 5   business in the County of San Diego, State of California, and, at all times relevant herein, was/is

 6   engaged in the manufacture, sale, distribution, and/or importing of Dodge motor vehicles and

 7   related equipment.

 8           2.    The true names and capacities, whether individual, corporate, associate, or otherwise,

 9   of the Defendants, Does 1 through 20, inclusive, are unknown to Plaintiffs who therefore sue these

10   Defendants by such fictitious names. Plaintiffs will seek leave to amend this Complaint to set forth

11   their true names and capacities when they have ascertained them. Further, Plaintiffs are informed

12   and believe, and thereon allege, that each of the Defendants designated herein as a "Doe" is

13   responsible in some manner for the events and happenings herein referred to and caused injury and

14   damage to Plaintiffs as herein alleged.

15           3.      FCA US, LLC and Defendants, Does 1 through 20, inclusive, are collectively

16   hereinafter referred to as "Defendants."

17          4.      Plaintiffs are informed and believe, and thereon allege, that at all times herein

18   mentioned, Defendants, and each of them, were the agents, servants, and/or employees of each of

19   their Co-Defendants. Plaintiffs are informed and believe, and thereon allege, that in doing the

20   things hereinafter alleged Defendants, and each of them, were acting in the course and scope of

21   their employment as such agents, servants, and/or employees, and with the permission, consent,

22   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.

23           5.    On or about June 8, 2019, Defendants manufactured and/or distributed into the stream

24   of commerce a new 2018 Dodge RAM 2500, VIN 3C6UR5FL4JG417857                  (hereinafter referred to

25   as the "Vehicle") for its eventual sale/lease in the State of California.

26           6.    On or about July 8, 2019, Plaintiffs purchased the Vehicle for personal, family, and/or

27   household purposes. The purchase agreement is in the possession of Defendants.

28           7.      The Vehicle was/is a "new motor vehicle" under the Song-Beverly Consumer

                                                        -2-
                                        COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.36 Page 18 of 93



 1   Warranty Act (the "Song-Beverly Act").

 2           8.    Along with the purchase of the Vehicle, Plaintiffs received written warranties and

 3   other express and implied warranties including, but not limited to, warranties from Defendants that

 4   the Vehicle and its components would be free from all defects in material and workmanship; that

 5   the Vehicle would pass without objection in the trade under the contract description; that the

 6   Vehicle would be fit for the ordinary purposes for which it was intended; that the Vehicle would

 7   conform to the promises and affirmations of fact made; that Defendants, and each of them, would

 8   perform any repairs, alignments, adjustments, and/or replacements of any parts necessary to ensure

 9   that the Vehicle was free from any defects in material and workmanship; that Defendants, and each

10   of them, would maintain the utility of the Vehicle for three (3) years or 36,000 miles under the

11   basic warranty and five (5) years or 100,000 miles under the powertrain warranty and would

12   conform the Vehicle to the applicable express warranties. (A copy of the written warranty is in the

13   possession of the Defendants).

14          9.       Plaintiffs have duly performed all the conditions on Plaintiffs'        part under the

15   purchase agreement and under the express and implied warranties given to Plaintiffs, except insofar

16   as the acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented

17   and/or excused such performance.

18           10.   Plaintiffs have delivered the Vehicle to the Defendants' authorized service and repair

19   facilities, agents and/or dealers, on at least six (6) separate occasions resulting in the Vehicle being

20   out of service by reason of repair of nonconformities. Repair orders and/or invoices related to said

21   repair presentations are in the possession of Defendants.

22           11.    By way of example, and not by way of limitation, Plaintiffs have: (a) submitted the

23   Vehicle for defects related to wheel bearing and alignment issues; (b) inoperable USB port feature

24   on two (2) occasions; (c) radio connection failure and freezing for an extended time on four (4)

25   separate occasions resulting in a replacement of the radio unit. In addition Plaintiffs were forced to

26   come back to the repair facility two times more after the replacement of the radio unit complaining

27   that the issues are still present, and at this time, they have not been fixed.

28           12.    Each time Plaintiffs delivered the nonconforming Vehicle to Defendants' authorized

                                                         -3-
                                        COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.37 Page 19 of 93



 l   service and repair facility, Plaintiffs notified Defendants, and each of them, of the defects,

 2   malfunctions, misadjustments, and/or nonconformities existent with the Vehicle and demanded that

 3   Defendants or its representatives repair, adjust, and/or replace any necessary parts to conform the

 4   Vehicle to the applicable warranties.

 5           13.     Each time Plaintiffs delivered the nonconforming Vehicle to Defendants' authorized

 6   service and repair facility, Defendants, and each of them, represented to Plaintiffs that they could

 7   and would conform the Vehicle to the applicable warranties, that in fact they did conform the

 8   Vehicle to said warranties, and that all the defects, malfunctions, misadjustments,           and/or

 9   nonconformities have been repaired; however, Defendants or their representatives failed to

10   conform    the Vehicle     to the applicable    warranties   because   said defects,   malfunctions,

11   misadjustments, and/or nonconformities continue to exist even after a reasonable number of

12   attempts to repair was given.

13           14.       The amount in controversy exceeds TWENTY-FIVE THOUSAND DOLLARS

14   ($25,000.00),    exclusive of interest and costs, for which Plaintiffs seek judgment         against

15   Defendants, together with equitable relief. In addition, Plaintiffs seek damages from Defendants,

16   and each of them, for incidental, consequential, exemplary, and actual damages including interest,

17   costs, and actual attorneys' fees.

18   ///

19   Ill

20   Ill

21   Ill

22   Ill

23   Ill

24   Ill

25   Ill

26   Ill

27   Ill

28   Ill

                                                   -4-
                                          COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.38 Page 20 of 93



                                         FIRST CAUSE OF ACTION

 2                 Breach of Implied Warranty of Merchantability under the Song-Beverly Act

 3                                                 Against all Defendants

 4           15.    Plaintiffs reallege each and every paragraph ( 1-14) and incorporates them by this

 5   reference as though fully set forth herein.

 6           16.   The distribution and sale of the Vehicle was accompanied by the Defendants' implied

 7   warranty that the Vehicle was merchantable.

 8           17.    Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the

 9   Vehicle would pass without objection in the trade under the contract description; that the Vehicle

10   was fit for the ordinary purposes for which it was intended; that the Vehicle was adequately

11   assembled; and/or that the Vehicle conformed to the promises or affirmations of fact made to

12   Plaintiffs.

13           18.    As evidenced by the defects, malfunctions, misadjustments, and/or nonconformities

14   alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer

15   would reasonably expect, because it could not pass without objection in the trade under the contract

16   description; because it was not fit for the ordinary purposes for which it was intended; because it

17   was not adequately assembled; and/or because it did not or could not be conformed to the promises

18   or affirmations of fact made to Plaintiffs.

19           19.    Upon discovery of the Vehicle's nonconformities, Plaintiffs took reasonable steps to

20   notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the

21   quality that a buyer would reasonably expect and, further, justifiably revoked acceptance of the

22   nonconforming Vehicle.

23           20.      Plaintiffs hereby give written notice and justifiably revokes acceptance of the

24   nonconforming Vehicle under the Commercial Code sections 2607 and 2608. Plaintiffs further

25   demand that Defendants cancel the sale, take back the nonconforming Vehicle, refund all the

26   money expended, pay the difference between the value of the Vehicle as accepted and the value the

27   Vehicle would have had if it had been as warranted, and/or pay damages under the Commercial

28   Code sections 2711, 2714, and 2715. Defendants, and each of them, have, however, refused to

                                                 -5-
                                       COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.39 Page 21 of 93



 1   comply.

 2          21.      Plaintiffs hereby give written notice and make demand upon Defendants for

 3   replacement or restitution, pursuant to the Song-Beverly Act. Defendants, and each of them, knew

 4   of their obligations under the Song-Beverly Act; however, despite Plaintiffs' demand, Defendants

 5   and each of them, have intentionally failed and refused to make restitution or replacement pursuant

 6   to the Song-Beverly Act.

 7          22.     As a result of the acts and/or omissions of the Defendants, and each of them,

 8   Plaintiffs have sustained damage in the amount actually paid or payable under the contract, plus

 9   prejudgment interest thereon at the legal rate. Plaintiffs will seek leave to amend this Complaint to

10   set forth the exact amount thereof when that amount is ascertained.

11          23.     As a further result of the actions of Defendants, and each of them, Plaintiffs have

12   sustained incidental and consequential damages in an amount yet to be determined, plus interest

13   thereon at the legal rate. Plaintiffs will seek leave to amend this Complaint to set forth the exact

14   amount of incidental damages when that amount is ascertained.

15          24.     As a further result of the actions of Defendants, and each of them, Plaintiffs have

16   sustained damages equal to the difference between the value of the Vehicle as accepted and the

17   value the Vehicle would have had if it had been as warranted.

18          25.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

19   in pursuing Plaintiffs' claim, it was necessary for Plaintiffs to retain legal counsel. Pursuant to the

20   Song-Beverly Act, Plaintiffs, in addition to other remedies, are entitled to the recovery of

21   attorneys' fees based upon actual time expended and reasonably incurred, in connection with the

22   commencement and prosecution of this action.

23   Ill

24   ///

25   Ill

26   Ill

27   Ill

28   Ill

                                                       -6-
                                       COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.40 Page 22 of 93



 1                                          SECOND CAUSE OF ACTION

 2                            Breach of Express Warranty under the Song-Beverly Act

 3                                                 Against all Defendants

 4             26.   Plaintiffs reallege each and every paragraph (1-25) and incorporates them by this

 5   reference as though fully set forth herein.

 6             27.    The Vehicle had defects, malfunctions, misadjustments, and/or nonconformities

 7   covered by the warranty that substantially impaired its value, use, or safety to Plaintiffs.

 8             28.   Plaintiffs delivered the Vehicle to Defendants or their authorized repair facilities for

 9   repair.

               29.   Defendants, and each of them, failed to service or repair the Vehicle to match the

11   written warranty after a reasonable number of opportunities to do so.

12             30.   The acts and/or omissions of Defendants, and each of them, in failing to perform the

13   proper repairs, part replacements, and/or adjustments, to conform the Vehicle to the applicable

14   express warranties constitute a breach of the express warranties that Defendants provided to

15   Plaintiffs, thereby breaching Defendants' obligations under the Song-Beverly Act.

16             31.   Defendants, and each of them, failed to perform the necessary repairs and/or service

17   in good and workmanlike manner. The actions taken by Defendants, and each of them, were

18   insufficient to make the Vehicle conform to the express warranties and/or proper operational

19   characteristics of like Vehicles, all in violation of Defendants' obligations under the Song-Beverly

20   Act.

21             32.     Plaintiffs hereby give written notice and make demand upon Defendants for

22   replacement or restitution, pursuant to the Song-Beverly Act. Defendants and each of them,

23   knowing their obligations under the Song-Beverly Act, and despite Plaintiffs' demand, failed and

24   refused to make restitution or replacement according to the mandates of the Song-Beverly Act.

25   The failure of Defendants, and each of them, to refund the price paid and payable or to replace the

26   Vehicle was intentional and justifies an award of a Civil Penalty in an amount not to exceed two

27   times Plaintiffs' actual damages.

28             33.    As a result of the acts and/or omissions of Defendants, and each of them, and

                                                   -7-
                                         COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.41 Page 23 of 93



 1   pursuant to the provisions of the Song-Beverly Act, Plaintiffs are entitled to replacement of the

 2   Vehicle or restitution of the amount actually paid or payable under the contract, at Plaintiffs'

 3   election, plus prejudgment interest thereon at the legal rate. Plaintiffs will seek leave of Court to

 4   amend this Complaint to set forth the exact amount of restitution and interest, upon election, when

 5   that amount has been ascertained.

 6          34.     Additionally, as a result of the acts and/or omissions of Defendants, and each of

 7   them, and pursuant to the Song-Beverly Act, Plaintiffs have sustained and are entitled to

 8   consequential and incidental damages in amounts yet to be determined, plus interest thereon at the

 9   legal rate. Plaintiffs will seek leave of the court to amend this complaint to set forth the exact

10   amount of consequential and/or incidental damages, when those amounts have been ascertained.

11          35.    As a direct result of the acts and/or omissions of Defendants, and each of them, and

12   in pursuing Plaintiffs' claim, it was necessary for Plaintiffs to retain legal counsel. Pursuant to the

13   Song-Beverly Act, Plaintiffs, in addition to other remedies, are entitled to the recovery of

14   attorneys' fees based upon actual time expended and reasonably incurred, in connection with the

15   commencement and prosecution of this action.

16   ///

17   Ill

18   Ill

19   Ill

20   Ill

21   Ill

22   Ill

23   Ill

24   Ill

25   Ill

26   Ill

27   Ill

28   Ill

                                                -8-
                                       COMPLAINT FOR DAMAGES
 Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.42 Page 24 of 93



 1                                          PRAYER FOR RELIEF

 2              WHEREFORE, Plaintiffs pray for judgment against all Defendants, and each of them, as

 3   follows:

 4                A. For replacement or restitution, at Plaintiffs' election, according to proof;

 5                B. For incidental damages, according to proof;

 6                C. For consequential damages, according to proof;

 7                D. For a civil penalty as provided in the Song-Beverly Act, in an amount not to exceed

 8                      two times the amount of Plaintiffs' actual damages;

 9                E. For actual attorney's fees, reasonably incurred;

10                F. For costs of suit and expenses, according to proof;

11                G. For the difference between the value of the Vehicle as accepted and the value the

12                      Vehicle would have had if it had been as warranted;

13                H. For remedies provided in Chapters 6 and 7 of Division 2 of the Commercial Code;

14                I. For pre-judgment interest at the legal rate;

15                J. Such other relief the Court deems appropriate.

16
     Date: May 21, 2021
17

18

19                                                  y: __________                        _
20                                                     DAVID N. BARRY, ESQ.
                                                       Attorney for Plaintiffs,
21                                                     JESSE HICKS and
                                                       MALLORY HICKS
22

23

24
25
26
27

28

                                                        -9-
                                        COMPLAINT FOR DAMAGES
            Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.43 Page 25 of 93
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
DIVISION:            Central
TELEPHONE NUMBER: (619) 450-7067

PLAINTIFF(S) / PETITIONER(S):              Jesse Hicks et.al.

DEFENDANT(S) / RESPONDENT(S): FCA US LLC


 HICKS VS FCA US LLC [IMAGED]
                                                                                              CASE NUMBER:
NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFERENCE
                           (CIVIL)                                                            37-2021-00023240-CU-BC-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Eddie C Sturgeon                                                              Department: C-67

COMPLAINT/PETITION FILED: 05/26/2021

TYPE OF HEARING SCHEDULED                              DATE         TIME           DEPT               JUDGE
Civil Case Management Conference                       03/25/2022   10:30 am       C-67               Eddie C Sturgeon


Due to the COVID-19 pandemic, all Case Management Conferences (CMCs) are being conducted virtually unless there is a
court order stating otherwise. Prior to the hearing date, visit the “virtual hearings” page for the most current instructions on how to
appear for the applicable case-type/department on the court's website at www.sdcourt.ca.gov.
A Case Management Statement (JC Form #CM-110) must be completed by counsel for all parties and by all self-represented litigants
and timely filed with the court at least 15 days prior to the initial CMC. (San Diego Superior Court (SDSC) Local Rules, rule 2.1.9; Cal.
Rules of Court, rule 3.725).
All counsel of record and self-represented litigants must appear at the CMC, be familiar with the case, and be fully prepared to
participate effectively in the hearing, including discussions of Alternative Dispute Resolution (ADR) options.
It is the duty of each plaintiff (and cross-complainant) to serve a copy of this Notice of Case Assignment and Case Management
Conference (SDSC Form #CIV-721) with the complaint (and cross-complaint), the Alternative Dispute Resolution (ADR) Information
Form (SDSC Form # CIV-730), a Stipulation to Use Alternative Dispute Resolution (ADR) (SDSC Form # CIV-359), and other
documents on all parties to the action as set out in SDSC Local Rules, rule 2.1.5.
TIME FOR SERVICE AND RESPONSE: The following rules apply to civil cases except for collections cases under California Rules of
Court, rule 3.740(a), unlawful detainer actions, proceedings under the Family Code, and other proceedings for which different service
requirements are prescribed by law (Cal. Rules of Court, rule 3.110; SDSC Local Rules, rule 2.1.5):
   • Service: The complaint must be served on all named defendants, and proof of service filed with the court within 60 days after
      filing the complaint. An amended complaint adding a defendant must be served on the added defendant and proof of service
      filed within 30 days after filing of the amended complaint. A cross-complaint against a party who has appeared in the action
      must be accompanied by proof of service on that party at the time it is filed. If it adds a new party, the cross-complaint must be
      served on all parties and proof of service on the new party must be filed within 30 days of the filing of the cross-complaint.
   • Defendant's appearance: Unless a special appearance is made, each defendant served must generally appear (as defined in
      Code of Civ. Proc. § 1014) within 30 days of service of the complaint/cross-complaint.
   • Extensions: The parties may stipulate without leave of court to one 15-day extension beyond the 30-day time period prescribed
      for the response after service of the initial complaint (SDSC Local Rules, rule 2.1.6). If a party fails to serve and file pleadings
      as required under this rule, and has not obtained an order extending time to serve its pleadings, the court may issue an order to
      show cause why sanctions shall not be imposed.
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in the
action.
COURT REPORTERS: Official Court Reporters are not normally available in civil matters, but may be requested in certain situations
no later than 10 days before the hearing date. See SDSC Local Rules, rule 1.2.3 and Policy Regarding Normal Availability and
Unavailability of Official Court Reporters (SDSC Form #ADM-317) for further information.
ALTERNATIVE DISPUTE RESOLUTION (ADR): The court discourages any unnecessary delay in civil actions; therefore,
continuances are discouraged and timely resolution of all actions, including submitting to any form of ADR is encouraged. The court
encourages and expects the parties to consider using ADR options prior to the CMC. The use of ADR will be discussed at the CMC.
Prior to the CMC, parties stipulating to the ADR process may file the Stipulation to Use Alternative Dispute Resolution (SDSC Form
#CIV-359).

SDSC CIV-721 (Rev. 04-21)                                                                                                       Page: 1
                                  NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT CONFERENCE
                                                             (CIVIL)
          Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.44 Page 26 of 93


                                         NOTICE OF E-FILING REQUIREMENTS
                                             AND IMAGED DOCUMENTS

Effective April 15, 2021, e-filing is required for attorneys in represented cases in all limited and unlimited civil cases, pursuant to the San
Diego Superior Court General Order: In Re Procedures Regarding Electronically Imaged Court Records, Electronic Filing and Access to
Electronic Court Records in Civil and Probate Cases. Additionally, you are encouraged to review CIV-409 for a listing of documents that
are not eligible for e-filing. E-filing is also encouraged, but not mandated, for self-represented litigants, unless otherwise ordered by the
court. All e-filers are required to comply with the e-filing requirements set forth in Electronic Filing Requirements (Civil) (SDSC Form
#CIV-409) and Cal. Rules of Court, rules 2.250-2.261.
All Civil cases are assigned to departments that are part of the court’s “Imaging Program.” This means that original documents filed with
the court will be imaged, held for 30 days, and then destroyed, with the exception of those original documents the court is statutorily
required to maintain. The electronic copy of the filed document(s) will be the official court record, pursuant to Government Code § 68150.
Thus, original documents should not be attached to pleadings filed with the San Diego Superior Court, unless it is a document for which
the law requires an original be filed. Any original documents necessary for a motion hearing or trial shall be lodged in advance of the
hearing pursuant to California Rules of Court, rule 3.1302(b).
It is the duty of each plaintiff, cross-complainant, or petitioner to serve a copy of this Notice of Case Assignment and Case Management
Conference (Civil) (SDSC Form #CIV-721) with the complaint, cross-complaint, or petition on all parties to the action.

On all pleadings filed after the initial case originating filing, all parties must, to the extent it is feasible to do so, place the words “IMAGED
FILE” in all caps immediately under the title of the pleading on all subsequent pleadings filed in the action.
The official court file will be electronic and accessible at one of the kiosks located in the Civil Business Office and may be found on the
court’s website at www.sdcourt.ca.gov.




                                                                                                                                        Page: 2
          Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.45 Page 27 of 93
                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2021-00023240-CU-BC-CTL                    CASE TITLE: Hicks vs FCA US LLC [IMAGED]


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           • Gives parties more control over the dispute     • Procedures to learn about the other side’s case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court’s ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator’s decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page: 1
          Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.46 Page 28 of 93
Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court’s ADR webpage at www.sdcourt.ca.gov/adr and click on the
“Mediator Search” to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court’s ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II, Chapter III and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court’s ADR webpage at www.sdcourt.ca.gov/adr or contact the
court’s Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelp/lowcost.




SDSC CIV-730 (Rev 12-10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page: 2
          Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.47 Page 29 of 93
                                                                                                                              FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:            330 West Broadway
 MAILING ADDRESS:           330 West Broadway
 CITY, STATE, & ZIP CODE:   San Diego, CA 92101-3827
 BRANCH NAME:               Central

  PLAINTIFF(S):        Jesse Hicks et.al.

  DEFENDANT(S): FCA US LLC

  SHORT TITLE:         HICKS VS FCA US LLC [IMAGED]

                            STIPULATION TO USE ALTERNATIVE                                                     CASE NUMBER:
                                DISPUTE RESOLUTION (ADR)                                                        37-2021-00023240-CU-BC-CTL

  Judge: Eddie C Sturgeon                                                                           Department: C-67

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.
            Mediation (court-connected)                                      Non-binding private arbitration

            Mediation (private)                                              Binding private arbitration

            Voluntary settlement conference (private)                        Non-binding judicial arbitration (discovery until 15 days before trial)

            Neutral evaluation (private)                                     Non-binding judicial arbitration (discovery until 30 days before trial)

            Other (specify e.g., private mini-trial, private judge, etc.):




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only):


  Date:                                                                                     Date:




  Name of Plaintiff                                                                         Name of Defendant




  Signature                                                                                 Signature



  Name of Plaintiff’s Attorney                                                              Name of Defendant’s Attorney




  Signature                                                                                 Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 05/27/2021                                                                                         JUDGE OF THE SUPERIOR COURT

SDSC CIV-359 (Rev 12-10)                                                                                                                                   Page: 1
                                      STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.48 Page 30 of 93




                      EXHIBIT "C"
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.49 Page 31 of 93




1    GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
     38 Discovery, Suite 200
2    Irvine, California 92618
     Telephone: (949) 753-0255
3    Facsimile: (949) 753-0265
     Electronic Service: eservice@g3pmlaw.com
4
     Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
5
     Attorney for Defendant FCA US LLC
6

7

8                SUPERIOR COURT OF CALIFORNIA – COUNTY OF SAN DIEGO
                                  CENTRAL DISTRICT
9                              UNLIMITED JURISDICTION
10

11

12   JESSE HICKS, an individual;    )Case No: 37-2021-00023240-CU-BC-CTL
     MALLORY HICKS, an individual,  )Judge: Eddie C. Sturgeon
13                                  )Dept.: C-67
                      Plaintiffs,   )
14                                  )
     vs.                            )
15                                  )FCA US LLC’S ANSWER TO COMPLAINT
     FCA US LLC, a Delaware Limited )
16   Liability Company; and DOES 1  )
     through 20, inclusive          )
17                                  )
                      Defendants.   )Complaint Filed: May 26, 2021
18                                  )Trial Date: None
19

20         Defendant, FCA US LLC hereby responds to Plaintiffs’ Complaint
21   herein, as follows.
22                                       GENERAL DENIAL
23         1.    Pursuant to California Code of Civil Procedure § 431.30,
24   Defendant herein denies each and every allegation in the Complaint
25   and further denies that Plaintiffs have been damaged in any sum
26   whatsoever.
27   ///
28   ///
                                              1
     ___________________________________________________________________________________
                           FCA US LLC’S ANSWER TO COMPLAINT
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.50 Page 32 of 93




1                              FIRST AFFIRMATIVE DEFENSE
2                        (Failure To State A Cause Of Action)
3          2.    Plaintiffs’ Complaint, and each cause of action and count
4    thereof, fails to state sufficient facts to constitute a cause of
5    action against this answering Defendant.
6                              SECOND AFFIRMATIVE DEFENSE
7                              (Disclaimer of Warranties)
8          3.    Plaintiffs’ cause of action for breach of express warranty
9    and incidental and consequential damages is barred by the express
10   disclaimers and limitations of liability contained in the alleged
11   express warranties.
12                             THIRD AFFIRMATIVE DEFENSE
13                              (Statute of Limitations)
14         4.    Any cause of action alleged in the Complaint is barred by
15   the statutes of limitations contained in the Code of Civil Procedure,
16   specifically § 337, 338, 338.1, 339, 340, 343, Civil Code § 1783,
17   Business and Professions Code §17208, and Commercial Code § 2725.
18                             FOURTH AFFIRMATIVE DEFENSE
19                           (Failure to Mitigate Damages)
20         5.    If Plaintiffs sustained any damages as alleged in the
21   Complaint, that damage was proximately caused and contributed to by
22   Plaintiffs in failing to mitigate damages.          Plaintiffs’ failure to
23   mitigate damages diminishes any recovery herein.
24                             FIFTH AFFIRMATIVE DEFENSE
25                              (Failure of Performance)
26         6.    Defendant is informed and believes and based thereon
27   alleges that any failure to perform the obligations as described in
28   the Complaint resulted from Plaintiffs’ failure to perform as
                                              2
     ___________________________________________________________________________________
                           FCA US LLC’S ANSWER TO COMPLAINT
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.51 Page 33 of 93




1    required by the contract and/or warranty.          Performance on Plaintiffs’
2    part of their obligations was a condition precedent to the
3    performance of Defendant’s obligations.
4                              SIXTH AFFIRMATIVE DEFENSE
5                               (Alteration of Product)
6          7.     The vehicle was not defective or in an unmerchantable
7    condition at any time when it left the possession, custody and
8    control of the manufacturer.       Any damage to the vehicle was caused
9    and created by changes and alterations made to the vehicle,
10   subsequent to the vehicle's manufacture and/or sale by persons other
11   than the manufacturer or any of its agents, servants, or employees,
12   thereby barring Plaintiffs’ recovery herein.
13                            SEVENTH AFFIRMATIVE DEFENSE
14              (Failure to State Cause of Action for Civil Penalties)
15         8.     The Complaint fails to state sufficient facts to warrant
16   the imposition of civil penalties because it was believed that
17   replacement or repurchase of the subject vehicle was not appropriate
18   under the circumstances then known.
19                             EIGHTH AFFIRMATIVE DEFENSE
20                          (Abuse or Failure to Maintain)
21         9.     The Plaintiffs are barred from recovery by virtue of Civil
22   Code § 1794.3 since the claimed defect or nonconformity was caused by
23   the unauthorized or unreasonable use of the vehicle following sale.
24                             NINTH AFFIRMATIVE DEFENSE
25                    (Civil Code § 1791.1(c)-Implied Warranty)
26         10.    Each and every cause of action based upon breach of implied
27   warranty is barred by virtue of Civil Code § 1791.1(c).
28

                                              3
     ___________________________________________________________________________________
                           FCA US LLC’S ANSWER TO COMPLAINT
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.52 Page 34 of 93




1                              TENTH AFFIRMATIVE DEFENSE
2                (Failure to Provide Reasonable Opportunity to Repair)
3          11.    Plaintiffs are precluded from any recovery pursuant to the
4    Song-Beverly Consumer Warranty Act as Plaintiffs failed and refused
5    to provide a reasonable opportunity to repair.
6                            ELEVENTH AFFIRMATIVE DEFENSE
7                 (Qualified Third Party Dispute Resolution Process)
8          12.    Defendant maintains a third party dispute resolution
9    process which substantially complies with Civil Code § 1793.22.
10   Defendant is informed and believes, and based thereon alleges, that
11   Plaintiffs received timely and appropriate notice of the availability
12   of the process.     Plaintiffs are therefore barred from asserting the
13   presumptions set forth in Civil Code § 1793.22 and from recovering
14   civil penalties pursuant to Civil Code § 1794(e).
15                            TWELFTH AFFIRMATIVE DEFENSE
16                            (Failure to Provide Notice)
17         13.    Defendant is informed and believes, and based thereon
18   alleges, that Plaintiffs failed to provide notice to this answering
19   defendant pursuant to Civil Code § 1794(e)(3).           Plaintiffs are
20   therefore barred from asserting the presumptions set forth in Civil
21   Code § 1793.22 and from recovering civil penalties pursuant to Civil
22   Code § 1794(e).
23                          THIRTEENTH AFFIRMATIVE DEFENSE
24                                    (Due Process)
25         14.    The civil penalty provisions of Civil Code § 1794(c) and
26   (e) violate the Due Process clause of the United States Constitution
27   and the California Constitution.
28

                                              4
     ___________________________________________________________________________________
                           FCA US LLC’S ANSWER TO COMPLAINT
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.53 Page 35 of 93




1                           FOURTEENTH AFFIRMATIVE DEFENSE
2                               (Revocation Not Effective)
3          15.    Any purported revocation of acceptance was not made
4    within a reasonable time nor before a substantial change in the
5    condition of the vehicle which was not caused by any alleged defects.
6                            FIFTEENTH AFFIRMATIVE DEFENSE
7                                 (Conduct not Willful)
8          16.    FCA US LLC did not willfully fail to comply with any
9    obligation set forth in the Song-Beverly Consumer Warranty Act.
10   Therefore, Plaintiffs are not entitled to recover civil penalties.
11

12                                         PRAYER
13         WHEREFORE, Defendant FCA US LLC prays as follows:
14         1.     That Plaintiffs takes nothing by way of their Complaint on
15   file herein;
16         2.     That judgment be entered in favor of Defendant for attorney
17   fees and costs of suit; and,
18         3.     For such other and further relief as the Court may deem
19   just and proper.
20

21   Dated:     June 24, 2021           GATES, GONTER, GUY,
                                        PROUDFOOT & MUENCH, LLP
22

23                                       By: ___________________________________
                                              MATTHEW M. PROUDFOOT
24                                       Attorneys for Defendants FCA US LLC
25

26

27

28

                                              5
     ___________________________________________________________________________________
                           FCA US LLC’S ANSWER TO COMPLAINT
                           Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.54 Page 36 of 93




                            1                            PROOF OF SERVICE - 1013(a) C.C.P.

                            2   STATE OF CALIFORNIA, COUNTY OF ORANGE

                            3         I am employed in the County of Orange, State of California. I am over the
                                age of 18 and not a party to the within action; my business address is Gates,
                            4   Gonter, Guy, Proudfoot & Muench, LLP, located at 38 Discovery, Suite 200, Irvine,
                                CA 92618.
                            5         On June 24, 2021, I served the foregoing document described as FCA US
                                LLC’S ANSWER TO COMPLAINT on the interested parties in this action as set
                            6   forth on the attached service list in the following manner:
                            7   (   )            BY MAIL. I am familiar with this firm's practice of collection
                                                 and processing correspondence for mailing with the United States
                            8                    Postal Service, and that the correspondence shall be deposited
                                                 with the United States Postal Service on the same day in the
                            9                    ordinary course of business pursuant to Code of Civil Procedure
                                                 §1013a. I am aware that on a motion of party served, service is
                           10                    presumed invalid if postal cancellation date or postage meter date
                                                 is more than one day after date of deposit for mailing affidavit.
                           11
                                (   )            BY FACSIMILE. In addition to service by mail as set forth above,
                           12                    a copy of said document(s) was also delivered by facsimile
                                                 transmission to the addressee(s) pursuant to Code of Civil
                           13                    Procedure §1013(e).
PROUDFOOT & MUENCH LLP
 38 DISCOVERY, SUITE 200
  GATES, GONTER, GUY,




                           14
    IRVINE, CA 92618




                                (       )        BY PERSONAL SERVICE. I caused a true copy of said document(s) to
      (949) 753-0255




                                                 be hand-delivered to the addressee(s) via a California registered
                           15                    process server pursuant to Code of Civil Procedure §1011.

                           16   (       )        BY EXPRESS MAIL. I caused said document(s) to be deposited in a
                                                 box or other facility regularly maintained by the express service
                           17                    carrier providing overnight delivery pursuant to Code of Civil
                                                 Procedure §1013(c).
                           18
                                (XXX)            BY ELECTRONIC MAIL. I caused said document(s) to be served
                           19
                                                 electronically to eserviceFCA@mylemonrights.com;
                           20                    dbarry@mylemonrights.com; equinn@mylemonrights.com;
                                                 lpascal@mylemonrights.com; cshumake@mylemonrights.com;
                           21                    mhoerman@mylemonrights.com; ahernandez@mylemonrights.com;
                                                 jdaniels@mylemonrights.com; asmith@mylemonrights.com pursuant to
                           22                    Civil Procedure §1010.6(a)

                           23         I declare under penalty of perjury under the laws of the State of California
                                that the foregoing is true and correct and that this declaration was executed on
                           24   June 24, 2021, at Irvine, California.

                           25                                       ________________________________
                                                                         Heidi Dufour
                           26   ***********************************************************************************
                                                                    SERVICE LIST
                           27   ATTORNEY FOR PLAINTIFF
                                David N. Barry
                           28   THE BARRY LAW FIRM
                                11845 W. Olympic Blvd., Suite 1270
                                Los Angeles CA 90064
                                Tel: 310-684-5859
                                Fax: 310-862-4539
                                                                         1

                                                                 PROOF OF SERVICE
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.55 Page 37 of 93




                     EXHIBIT "D"
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.56 Page 38 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.57 Page 39 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.58 Page 40 of 93




                      EXHIBIT "E"
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.59 Page 41 of 93




1    GATES, GONTER, GUY, PROUDFOOT & MUENCH, LLP
     38 Discovery, Suite 200
2    Irvine, California 92618
     Telephone: (949) 753-0255
3    Facsimile: (949) 753-0265
     Electronic Service: eservice@g3pmlaw.com
4
     Attorney: MATTHEW M. PROUDFOOT, SBN: 155988
5
     Attorney for Defendant FCA US LLC
6

7

8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   JESSE HICKS, an individual; ) Case No:
     MALLORY HICKS, an individual ) Judge:
12                                ) Courtroom:
                  Plaintiffs,     )
13   vs.                          )
                                  )
14   FCA US LLC, a Delaware       ) DEFENDANT FCA US LLC’S NOTICE
     Limited Liability Company;   ) OF INTERESTED PARTIES
15   and DOES 1 through 20,       ) PURSUANT TO LOCAL RULE 7.1-1
     inclusive                    )
16                                )
                  Defendants.     )
17                                )
18         The undersigned, counsel of record for DEFENDANT FCA US
19   LLC, certifies that the following listed party (or parties)
20   may have a direct, pecuniary interest in the outcome of
21   this case. These representations are made to enable the
22   Court to evaluate possible disqualifications or recusal.
23

24
                 PARTY                            CONNECTION/INTEREST
25
     JESSE HICKS                      Plaintiff, Party to Action
26
     MALLORY HICKS                    Plaintiff, Party to Action
27

28   BARRY LAW FIRM                   Attorney for Plaintiffs
                                              1
     ___________________________________________________________________________________
          DEFENDANT FCA US LLC’S NOTICE OF INTERESTED PARTIES
                      PURSUANT TO LOCAL RULE 7.1-1
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.60 Page 42 of 93




1                PARTY                            CONNECTION/INTEREST
2    FCA US LLC                       Defendant is a Delaware limited
3                                     liability company with its
4                                     principal place of business at 1000
5                                     Chrysler Drive, Auburn Hills, MI
6                                     48326 and is not publicly owned. It
7                                     is one hundred percent owned by FCA
8                                     North America Holdings LLC, a
9                                     Delaware limited liability company.
10

11   FCA North America                FCA North American Holdings LLC is
12   Holdings LLC                     a Delaware limited liability
13                                    company with its principal place of
14                                    businesss at 1000 Chrysler Drive,
15                                    Auburn Hills, MI 48326 and is one
16                                    hundred percent owned by FCA Holdco
17                                    B.V., a company organized under the
18                                    laws of the Netherlands.
19

20

21

22

23

24

25

26

27

28
                                              2
     ___________________________________________________________________________________
          DEFENDANT FCA US LLC’S NOTICE OF INTERESTED PARTIES
                      PURSUANT TO LOCAL RULE 7.1-1
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.61 Page 43 of 93




1                PARTY                            CONNECTION/INTEREST
2    FCA Holdco B.V.                  FCA Holdco B.V. is a company
3                                     organized under the laws of the
4                                     Netherlands with its principal
5                                     place of business at
6                                     Singaporestraat 921175 RA Lijnden,
7                                     Netherlands. FCA Holdco B.V. is one
8                                     hundred percent owned by Stellantis
9                                     N.V. (formerly known as Fiat
10                                    Chrysler Automobiles N.V.), which
11                                    is a publicly traded company
12                                    organized under the laws of the
13                                    Netherlands.
14   Stellantis N.V.                  Stellantis N.V. (formerly known as
15   (formerly known as Fiat Fiat Chrysler Automobiles N.V.) is
16   Chrysler Automobiles             a publicly traded company organized
17   N.V.)                            under the laws of the Netherlands
18                                    with its principal place of
19                                    business at Singaporestraat 92
20                                    1175 RA Lijnden, Netherlands.
21

22
     GATES, GONTER, GUY,              Attorney for Defendant
23
     PROUDFOOT & MUENCH
24

25
     Dated:     June 29, 2021            GATES, GONTER, GUY,
26
                                         PROUDFOOT & MUENCH, LLP

27
                                         By:_____________________________
28
                                              MATTHEW M. PROUDFOOT
                                         Attorneys  for Defendants FCA US
                                         LLC 3
     ___________________________________________________________________________________
          DEFENDANT FCA US LLC’S NOTICE OF INTERESTED PARTIES
                      PURSUANT TO LOCAL RULE 7.1-1
                           Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.62 Page 44 of 93




                            1                            PROOF OF SERVICE - 1013(a) C.C.P.

                            2   STATE OF CALIFORNIA, COUNTY OF ORANGE

                            3         I am employed in the County of Orange, State of California. I am over the
                                age of 18 and not a party to the within action; my business address is Gates,
                            4   Gonter, Guy, Proudfoot & Muench, LLP, located at 38 Discovery, Suite 200, Irvine,
                                CA 92618.
                            5         On June 29, 2021, I served the foregoing document described as DEFENDANT FCA
                                US LLC’S NOTICE OF INTERESTED PARTIES PURSUANT TO LOCAL RULE 7.1-1 on the
                            6   interested parties in this action as set forth on the attached service list in the
                                following manner:
                            7
                                (   )            BY MAIL. I am familiar with this firm's practice of collection
                            8                    and processing correspondence for mailing with the United States
                                                 Postal Service, and that the correspondence shall be deposited
                            9                    with the United States Postal Service on the same day in the
                                                 ordinary course of business pursuant to Code of Civil Procedure
                           10                    §1013a. I am aware that on a motion of party served, service is
                                                 presumed invalid if postal cancellation date or postage meter date
                           11                    is more than one day after date of deposit for mailing affidavit.
                           12   (   )            BY FACSIMILE. In addition to service by mail as set forth above, a
                                                 copy of said document(s) was also delivered by facsimile transmission
                           13                    to the addressee(s) pursuant to Code of Civil Procedure §1013(e).
PROUDFOOT & MUENCH LLP
 38 DISCOVERY, SUITE 200
  GATES, GONTER, GUY,




                           14
    IRVINE, CA 92618




                                (       )        BY PERSONAL SERVICE. I caused a true copy of said document(s) to
      (949) 753-0255




                                                 be hand-delivered to the addressee(s) via a California registered
                           15                    process server pursuant to Code of Civil Procedure §1011.
                           16   (       )        BY EXPRESS MAIL. I caused said document(s) to be deposited in a
                                                 box or other facility regularly maintained by the express service
                           17                    carrier providing overnight delivery pursuant to Code of Civil
                                                 Procedure §1013(c).
                           18
                                (XXX)            BY ELECTRONIC MAIL. I caused said document(s) to be served
                           19
                                                 electronically to eserviceFCA@mylemonrights.com;
                           20                    dbarry@mylemonrights.com; equinn@mylemonrights.com;
                                                 lpascal@mylemonrights.com; cshumake@mylemonrights.com;
                           21                    mhoerman@mylemonrights.com; ahernandez@mylemonrights.com;
                                                 jdaniels@mylemonrights.com; asmith@mylemonrights.com pursuant to
                           22                    Civil Procedure §1010.6(a)

                           23         I declare under penalty of perjury under the laws of the State of California
                                that the foregoing is true and correct and that this declaration was executed on
                           24   June 29, 2021, at Irvine, California.

                           25                                       ________________________________
                                                                         Heidi Dufour
                           26   ***********************************************************************************
                                                                    SERVICE LIST
                           27   ATTORNEY FOR PLAINTIFF
                                David N. Barry
                           28   THE BARRY LAW FIRM
                                11845 W. Olympic Blvd., Suite 1270
                                Los Angeles CA 90064
                                Tel: 310-684-5859
                                Fax: 310-862-4539
                                                                         1

                                                                 PROOF OF SERVICE
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.63 Page 45 of 93




                       EXHIBIT "F"
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.64 Page 46 of 93

CUSTOMER #: 1811405                                                                                                               551636                                    CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 ACCOUNTING                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 1
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30192/30192          T2250
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 04MAY21                         OP        13MAY21
           R.O. OPENED          OPTIONS:   SOLD-STK:1811405 DLR:NONE
                                                              READY
                               ENG:6.7_Liter_Turbo
09:31 04MAY21 08:18 13MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE A/HRS S/HRS       COST    SALE COMP     LIST       NET    TOTAL
A CUSTOMER RETURNING FOR FURTHER DIAGN. WITH USB PORT NOT CONNECTING
         WITH CELL PHONE
CAUSE: E
     08 INSPECT ELECTRICAL SYSTEM
              389 FANGMAN,JAMES LIC#: 7624
                 IHOME 0.34 0.00           0       0                    0.00     0.00
 30192 WIRING INSIDE OF SEAT STORAGE CONSOLE IS SHORTED ORDERED
 STORAGE CONSOLE (JF)
B INSPECT AND ADJUST TIRE PRESSURE TO DOOR PLACARD, IN ADDITION
         COMPLETION OF THIS ASSURES THAT THE REPAIRS AND SERVICES
         PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED TECHNICIAN AND
         SUCCESSFULLY COMPLETED.
     TP INSPECT AND ADJUST TIRE PRESSURE TO DOOR
           PLACARD, IN ADDITION COMPLETION OF THIS
           ASSURES THAT THE REPAIRS AND SERVICES
           PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED
           TECHNICIAN AND SUCCESSFULLY COMPLETED.
              389 FANGMAN,JAMES LIC#: 7624
                 IHOME 0.00 0.00           0       0                    0.00     0.00
 30192 SET ALL TIRE PRESSURES TO THE DOOR PLACARD.
C PERFORM VISUAL VEHICLE INSPECTION PER CHECK SHEET, INSPECT AND ADVISE
         FLUID CONDITION AND LEVELS
     2600 PERFORM VISUAL VEHICLE INSPECTION PER CHECK
           SHEET, INSPECT AND ADVISE FLUID CONDITION
           AND LEVELS
              389 FANGMAN,JAMES LIC#: 7624
                 IHOME 0.00 0.00           0       0                    0.00     0.00
D *****RENTAL CAR DURING REPAIRS*****
CAUSE: E
     R *****RENTAL CAR DURING REPAIRS*****
              389 FANGMAN,JAMES LIC#: 7624
                   ISR 0.00 0.00           0       0                    0.00     0.00
SUBL RENTAL PO#289356
                   ISR                13833    13833                  138.33   138.33
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                             ACCOUNTING COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.65 Page 47 of 93

CUSTOMER #: 1811405                                                                                                               551636                                     CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 ACCOUNTING                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 2
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                  3C6UR5FL4JG417857                                         30192/30192          T2250
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                  17:00 04MAY21                         OP      13MAY21
           R.O. OPENED         OPTIONS:   SOLD-STK:1811405 DLR:NONE
                                                              READY
                              ENG:6.7_Liter_Turbo
09:31 04MAY21 08:18 13MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE A/HRS S/HRS      COST    SALE COMP     LIST     NET    TOTAL
                                    WE HOPE WE TOOK CARE OF ALL YOUR VEHICLE
                                    NEEDS. IF YOU HAVE ANY QUESTIONS PLEASE
                                    FEEL FREE TO CONTACT PHIL CAUDILLO AT
                                    (619)667-8265
                                    THANK YOU AGAIN FOR YOUR BUSINESS
    DATE                          START                FINISH                     DURATION                            TYPE        TECH           LINE(S)               CHG
05-04-21                          12:40                 12:40                         0.00                               W           389               B
                                  12:40                 12:40                         0.00                               W           389               C
                                  12:41                 12:41                         0.00                               W           389               D
                                  12:41                 13:01                         0.34                              DW           389               A
ACCOUNT                        SALE                        COST                                CONTROL                           ACCOUNT           SALE                 COST               CONTROL
55400                                        0               0                                                                   55600              13833                13833
34301                                        0         *******                                                                   34601              13833              *******




                COST, SALE, & COMP TOTALS                                                                      13833                13833               0
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________
                                                                                                                            charge to cover costs associated
                                                                                                                                                                LABOR AMOUNT                        0.00
$                   $                                                                           Fax (See Attached)
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT                        0.00
                                                                                                Telephone _________________ and disposal of toxic wastes or
Revised Estimate
$                   $                                                                           Fax (See Attached)
                                                                                                                            hazardous     substances    under
                                                                                                                                                                GAS, OIL, LUBE                      0.00
                                                                                                E-mail (See Attached)
                                                                                                                            California and Federal Law.         SUBLET AMOUNT                       0.00
     Tire pressure check/inflation service was performed.
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
                                                                                                                                                                WASTE DISPOSAL COSTS *              0.00
     Customer declined tire pressure check/inflation service.           Initials               UNLESS OTHERWISE
                                                                                                                                                                TOTAL CHARGES                       0.00
By signing below, you acknowledge that you were notified of and authorized the
Dealership to perform the services/repairs itemized in this Invoice and that you received
                                                                                                   INDICATED.                                                   LESS INSURANCE                      0.00
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX                           0.00
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT                         0.00
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                             ACCOUNTING COPY
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.66 Page 48 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.67 Page 49 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.68 Page 50 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.69 Page 51 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.70 Page 52 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.71 Page 53 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.72 Page 54 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.73 Page 55 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.74 Page 56 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.75 Page 57 of 93
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.76 Page 58 of 93
                                                                                         CARL BURGER
                                                                                                                                                                              DODGE · CHRYSLER · JEEP · RAM WORLD
CUSTOMER #: 1811405                                                                                                               551636                                             8355 HERCULES STREET
                                                                                                                                                                                       LA MESA, CA 91942
                                                                                                                                                                                         (619) 463-9321
                                                                                                                                  INVOICE
MALLORY M GETTY
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 1
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30192/30192          T2250
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 04MAY21                       OP        13MAY21
           R.O. OPENED          OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                              READY
                               ENG:6.7_Liter_Turbo
09:31 04MAY21 08:18 13MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                 LIST       NET    TOTAL
A CUSTOMER RETURNING FOR FURTHER DIAGN. WITH USB PORT NOT CONNECTING
         WITH CELL PHONE
CAUSE: E
     08 INSPECT ELECTRICAL SYSTEM
              389 FANGMAN,JAMES LIC#: 7624
                 IHOME                                                        (N/C)
PARTS:       0.00 LABOR:       0.00 OTHER:        0.00   TOTAL LINE A:         0.00
 WIRING INSIDE OF SEAT STORAGE CONSOLE IS SHORTED ORDERED STORAGE
 CONSOLE (JF)
              ****************************************************
B INSPECT AND ADJUST TIRE PRESSURE TO DOOR PLACARD, IN ADDITION
         COMPLETION OF THIS ASSURES THAT THE REPAIRS AND SERVICES
         PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED TECHNICIAN AND
         SUCCESSFULLY COMPLETED.
     TP INSPECT AND ADJUST TIRE PRESSURE TO DOOR
           PLACARD, IN ADDITION COMPLETION OF THIS
           ASSURES THAT THE REPAIRS AND SERVICES
           PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED
           TECHNICIAN AND SUCCESSFULLY COMPLETED.
              389 FANGMAN,JAMES LIC#: 7624
                 IHOME                                                        (N/C)
PARTS:       0.00 LABOR:       0.00 OTHER:        0.00   TOTAL LINE B:         0.00
 SET ALL TIRE PRESSURES TO THE DOOR PLACARD.
              ****************************************************
C PERFORM VISUAL VEHICLE INSPECTION PER CHECK SHEET, INSPECT AND ADVISE
         FLUID CONDITION AND LEVELS
     2600 PERFORM VISUAL VEHICLE INSPECTION PER CHECK
           SHEET, INSPECT AND ADVISE FLUID CONDITION
           AND LEVELS
              389 FANGMAN,JAMES LIC#: 7624
                 IHOME                                                        (N/C)
PARTS:       0.00 LABOR:       0.00 OTHER:        0.00   TOTAL LINE C:         0.00
              ****************************************************
D *****RENTAL CAR DURING REPAIRS*****
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                CUSTOMER COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.77 Page 59 of 93
                                                                                         CARL BURGER
                                                                                                                                                                              DODGE · CHRYSLER · JEEP · RAM WORLD
CUSTOMER #: 1811405                                                                                                               551636                                             8355 HERCULES STREET
                                                                                                                                                                                       LA MESA, CA 91942
                                                                                                                                                                                         (619) 463-9321
                                                                                                                                  INVOICE
MALLORY M GETTY
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 2
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30192/30192          T2250
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                  17:00 04MAY21                        OP        13MAY21
           R.O. OPENED         OPTIONS:  SOLD-STK:1811405 DLR:NONE
                                                              READY
                              ENG:6.7_Liter_Turbo
09:31 04MAY21 08:18 13MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                 LIST       NET    TOTAL
CAUSE: E
     R *****RENTAL CAR DURING REPAIRS*****
             389 FANGMAN,JAMES LIC#: 7624
                  ISR                                                         (N/C)
SUBL RENTAL PO#289356
                  ISR                                                         (N/C)
PARTS:      0.00 LABOR:       0.00 OTHER:         0.00   TOTAL LINE D:         0.00
             ****************************************************
                                    WE HOPE WE TOOK CARE OF ALL YOUR VEHICLE
                                    NEEDS. IF YOU HAVE ANY QUESTIONS PLEASE
                                    FEEL FREE TO CONTACT PHIL CAUDILLO AT
                                    (619)667-8265
                                    THANK YOU AGAIN FOR YOUR BUSINESS




Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________
                                                                                                                            charge to cover costs associated
                                                                                                                                                                LABOR AMOUNT                        0.00
$                   $                                                                           Fax (See Attached)
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT                        0.00
                                                                                                Telephone _________________ and disposal of toxic wastes or
Revised Estimate
$                   $                                                                           Fax (See Attached)
                                                                                                                            hazardous     substances    under
                                                                                                                                                                GAS, OIL, LUBE                      0.00
                                                                                                E-mail (See Attached)
                                                                                                                            California and Federal Law.         SUBLET AMOUNT                       0.00
     Tire pressure check/inflation service was performed.
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
                                                                                                                                                                WASTE DISPOSAL COSTS *              0.00
     Customer declined tire pressure check/inflation service.           Initials               UNLESS OTHERWISE
                                                                                                                                                                TOTAL CHARGES                       0.00
By signing below, you acknowledge that you were notified of and authorized the
Dealership to perform the services/repairs itemized in this Invoice and that you received
                                                                                                   INDICATED.                                                   LESS INSURANCE                      0.00
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX                           0.00
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT                         0.00
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                CUSTOMER COPY
                    Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.78 Page 60 of 93

CUSTOMER #: 1811405                                                                                                    551636                                                   CARL BURGER
                                                                                                                                                                       DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                                8355 HERCULES STREET
MALLORY M GETTY                                                                                                        WORKORDER                                                  LA MESA, CA 91942
8635 MELLMANOR DR APT D                                                                                                                                                             (619) 463-9321
LA MESA, CA 91942                                                                                                      PAGE 1
mally177@gmail.com
HOME:239-898-8733 CONT:239-898-8733                                                                                                                 B.A.R. REG.# ARD-263137                       EPA# XX-XXXXXXX
BUS:               CELL:239-898-8733                                                                              SERVICE ADVISOR: 640 GAITAN,GABRIEL
      COLOR                 YEAR                        MAKE/MODEL                                                             VIN                            LICENSE                  MILEAGE IN/ OUT            TAG

PRV_Delmon 18                              RAM 2500                                                           3C6UR5FL4JG417857                                                      30192/                 T2250
    DEL DATE                PROD. DATE WARR. EXP.                                               PROMISED                         PO NO.                  RATE                     PAYMENT         INV. DATE

08JUL19 DD                                                                           17:00 04MAY21                       OP
         R.O. OPENED                                        READY                       OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                                                       ENG:6.7_Liter_Turbo
04MAY2021 09:31                                                                         TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OP CODE TECH... TYPE                                                            DESCRIPTIONS/INSTRUCTIONS
# A 08               WN                                                              CUSTOMER RETURNING FOR FURTHER DIAGN. WITH USB PORT
                                                                                     NOT CONNECTING WITH CELL PHONE

# B        TP                                                     IHOME INSPECT AND ADJUST TIRE PRESSURE TO DOOR PLACARD, IN
                                                                        ADDITION COMPLETION OF THIS ASSURES THAT THE REPAIRS
                                                                        AND SERVICES PERFORMED HAVE BEEN INSPECTED BY A
                                                                        QUALIFIED TECHNICIAN AND SUCCESSFULLY COMPLETED.

# C        2600                                                   IHOME PERFORM VISUAL VEHICLE INSPECTION PER CHECK SHEET,
                                                                        INSPECT AND ADVISE FLUID CONDITION AND LEVELS

# D        R                                                      WN                 *****RENTAL CAR DURING REPAIRS*****

                                                                            EPA - CAD981368566




BY LAW, YOU MAY CHOOSE ANOTHER LICENSED SMOG CHECK FACILITY TO PERFORM ANY PARTS: All parts are new unless otherwise indicated. Remanufactured and refurbished parts that
NEEDEDREPAIRSOR ADJUSTMENTS WHICH THE SMOG CHECK TEST INDICATES ARE NECESSARY. meet manufacturer approved source part requirements may be installed at our discretion. Additional
TEARDOWN/REASSEMBLY:If you authorize teardown of the vehicle or commencement of information is available upon request. You may inspect all parts removed from the vehicle upon
repairs, but do not authorize completion of a repair or service, a charge may be imposed for request. If our Dealership does not have to return the parts to the manufacturer or distributor under a
teardown, reassembly or partially completed work and you agree to pay the same.              warranty arrangement and they are not exempt due to their size, weight or other factors, they will be
                                                                                             returned to you upon request.
It is necessary to disassemble the vehicle to provide an estimated price for repairs. The estimated
                                                                                                                           Some Parts Not Returnable Please Save Replaced Parts
teardown and reassembly charge (including parts and labor) is $______________.
The maximum time for reassembly will be ______________. X___________________________________            ESTIMATE: PLEASE CHOOSE THE KIND OF ESTIMATE YOU WANT TO RECEIVE BY
                                                                                                        INITIALING BESIDEONE OF THE FOLLOWINGCHOICESAND INDICATE THE BEST WAY TO
You understand that disassembly may prevent restoration of the vehicle to its former condition. CONTACT YOU IF NECESSARY.
X_________________________________________________                                                      ________WRITTEN ESTIMATE ________ ORAL ESTIMATE ________ELECTRONIC EST.
     SUBLET REPAIRS: Some repairs must be sublet due to the type of service required. The By Telephone at:__________________________ By Fax to:_______________________
location will be disclosed upon request.
PAYMENT TERMS: I agree to pay for all labor and materials in Cash or approved credit card By E-Mail to:_________________________________________________________________
(unless the Dealership agrees to other payment arrangements in advance) simultaneously with                                          PRELIMINARY ESTIMATE $
delivery of the vehicle to me or 3 days after receiving notice that the vehicle is ready to be picked
up. An express mechanics lien is hereby acknowledged on the vehicle to secure the cost of labor,                       DESIGNATION OF PERSON TO AUTHORIZE ADDITIONAL WORK OR PARTS.
materials, storage and/or towing charges. I understand that a storage charge equal to $_________I hereby designate the individual named below to authorize any additional work not specified or parts
will be assessed and shall accrue daily if I fail to pick up the vehicle within 3 days from the date I not included in the original written estimated price for parts and labor:
am notified that the repairs have been completed or after the communication of an estimate if I Name of Designee:_________________________________Phone Number:_____________________________
fail to authorize repairs.
                                                                                                        Fax Number: ______________________________________E-Mail Address:_____________________________
POWER-OF-ATTORNEY:I hereby appoint the Dealership as my attorney-in-fact and authorize it to
sign my name upon any checks, drafts or other forms of payment issued in payment of this Customer: ________________________________________________ Date:_____________________________
Repair Order. X ________________________________________________                                         Original Estimate   Total Additional      Approved By:           Date & Time        Authorization
By SigningBelow: I agree that: (1) I have read this Repair Order and I authorize the completion of (Parts & Labor)           Cost Authorized                                                 Obtained By:
the services/repairs listed above in accordance with the terms and conditions herein; (2) the                                                                                         Telephone _____________________
Dealership is not responsible for loss or damage to the vehicle or articles left in the vehicle in case $                  $                                                          Fax (See Attached)
                                                                                                                                                                                      E-mail (See Attached)
of fire, theft, hail, wind or any other cause beyond its control; (3) the Dealership may operate the
vehicle on streets, highways or public roadways for the purpose of testing and/or inspecting the Revised Estimate                                                                     Telephone _____________________
vehicle; and (4) I authorize the retrieval of on-board data as needed to facilitate vehicle repairs $                      $                                                          Fax (See Attached)
                                                                                                                                                                                      E-mail (See Attached)
and the sharing of that data with the vehicle manufacturer for diagnostic or research purposes.
                                                                                                                         I acknowledge notice and oral approval of an increase in the original estimated price.
Customer _______________________________________________                                              Date ______________
           2014 CDK Global, LLC (01/17) WORKORDER TYPE 2 - SW2C - Limited Warranty - CALIFORNIA - 9694522                                             (signature or initials)                            (date)


                                          NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
                                                                                                                HARD COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.79 Page 61 of 93

CUSTOMER #: 1811405                                                                                                               551636                                    CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 *WARRANTY*                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 1
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE           MILEAGE IN / OUT         TAG

PRV_Delmon 18                                RAM 2500                                                                  3C6UR5FL4JG417857                                          30192/30192          T2250
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 04MAY21                       OP      07MAY21
           R.O. OPENED          OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                              READY
                               ENG:6.7_Liter_Turbo
09:31 04MAY21 11:44 07MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                 LIST     NET    TOTAL
A CUSTOMER RETURNING FOR FURTHER DIAGN. WITH USB PORT NOT CONNECTING
         WITH CELL PHONE
CAUSE: E
     08 INSPECT ELECTRICAL SYSTEM
              389 FANGMAN,JAMES LIC#: 7624
                    WN 0.00                                         0.00     0.00
                                            0          0 TPARTS
                                            0          0 TLABOR
TECH:                          389 ACTUAL HRS.:                                             0.34                      SOLD HRS.:              0.00
SALE-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:                    0.00 TOTAL               0.00
COST-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:                    0.00 TOTAL               0.00
 30192 WIRING INSIDE OF SEAT STORAGE CONSOLE IS SHORTED ORDERED
 STORAGE CONSOLE (JF)
             ****************************************************
D *****RENTAL CAR DURING REPAIRS*****
CAUSE: E
     R *****RENTAL CAR DURING REPAIRS*****
             389 FANGMAN,JAMES LIC#: 7624
                   WN 0.00                                         0.00                                                                                                                              0.00
                                           0         0 TPARTS
                                           0         0 TLABOR
SUBL RENTAL PO#289356
                   WN                                             35.00                                                                                                                           35.00
TECH:                          389 ACTUAL HRS.:                                             0.00                      SOLD HRS.:              0.00
SALE-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:                   35.00 TOTAL           35.00
COST-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:                   35.00 TOTAL           35.00
                                           ****************************************************
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                WARRANTY COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.80 Page 62 of 93

CUSTOMER #: 1811405                                                                                                               551636                                     CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 *WARRANTY*                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 2
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE           MILEAGE IN / OUT         TAG

PRV_Delmon 18                                RAM 2500                                                                  3C6UR5FL4JG417857                                          30192/30192         T2250
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                  17:00 04MAY21                        OP       07MAY21
           R.O. OPENED         OPTIONS:  SOLD-STK:1811405 DLR:NONE
                                                              READY
                              ENG:6.7_Liter_Turbo
09:31 04MAY21 11:44 07MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                 LIST      NET    TOTAL
                                    WE HOPE WE TOOK CARE OF ALL YOUR VEHICLE
                                    NEEDS. IF YOU HAVE ANY QUESTIONS PLEASE
                                    FEEL FREE TO CONTACT PHIL CAUDILLO AT
                                    (619)667-8265
                                    THANK YOU AGAIN FOR YOUR BUSINESS
TECH:                          389 ACTUAL HRS.:                                             0.34                      SOLD HRS.:                     0
SALE-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:                   35.00 TOTAL          35.00
COST-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:                   35.00 TOTAL          35.00
    DATE                          START                FINISH                     DURATION                            TYPE        TECH           LINE(S)               CHG
05-04-21                          12:40                 12:40                         0.00                               W           389               B
                                  12:40                 12:40                         0.00                               W           389               C
                                  12:41                 12:41                         0.00                               W           389               D
                                  12:41                 13:01                         0.34                              DW           389               A
ACCOUNT                        SALE                        COST                                CONTROL                           ACCOUNT           SALE                 COST               CONTROL
55200                                   0                    0                                                                   55700               3500                 3500
11600                                3500              *******




                COST, SALE, & COMP TOTALS                                                                             3500            3500              0
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________
                                                                                                                            charge to cover costs associated
                                                                                                                                                                LABOR AMOUNT                       0.00
$                   $                                                                           Fax (See Attached)
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT                       0.00
                                                                                                Telephone _________________ and disposal of toxic wastes or
Revised Estimate
$                   $                                                                           Fax (See Attached)
                                                                                                                            hazardous     substances    under
                                                                                                                                                                GAS, OIL, LUBE                     0.00
                                                                                                E-mail (See Attached)
                                                                                                                            California and Federal Law.         SUBLET AMOUNT                     35.00
     Tire pressure check/inflation service was performed.
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
                                                                                                                                                                WASTE DISPOSAL COSTS *             0.00
     Customer declined tire pressure check/inflation service.           Initials               UNLESS OTHERWISE
                                                                                                                                                                TOTAL CHARGES                     35.00
By signing below, you acknowledge that you were notified of and authorized the
Dealership to perform the services/repairs itemized in this Invoice and that you received
                                                                                                   INDICATED.                                                   LESS INSURANCE                     0.00
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX                          0.00
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT                       35.00
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                WARRANTY COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.81 Page 63 of 93

CUSTOMER #: 1811405                                                                                                               550547                                    CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 ACCOUNTING                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 1
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 13MAY21                           OP        27MAY21
           R.O. OPENED           OPTIONS:   SOLD-STK:1811405 DLR:NONE
                                                              READY
                                ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE A/HRS S/HRS        COST     SALE COMP     LIST       NET    TOTAL
A CUSTOMER STATES THAT AT TIMES RADIO WILL NOT CONNECT TO PHONES SCREEN
         WILL DISPLAY DEVICE NOT SUPPORTED AND NO DEVICE CONNECTED
CAUSE: E
      08907521 WIRING HARNESS BODY TEST AND REPLACE
           CONSOLE FLOOR TUNEL'
              389 FANGMAN,JAMES LIC#: 7624
                    WN 6.13 0.70         1960     9832                   98.32    98.32
         1 68328704AD MEDIA
         HUB-HUB                         9205    16811     0 168.11     168.11   168.11
         1 68398181AA
         WIRING-CONSOLE                  5715    10437     0 104.37     104.37   104.37
      08602401 HUB MEDIA CENTER SD/USB TEST AND REPLACE
              389 FANGMAN,JAMES LIC#: 7624
                    WN 0.00 0.40         1120     5618                   56.18    56.18
                                           14920       27248 TPARTS
                                            3080       15450 TLABOR
 30083 CHECKED FOR CAUSE OF RADIO DISPLAYING DEVICE NOT SUPPORTED
 WHEN VEHICLE IS FIRST STARTED, CHECKED FOR FAULT CODES NO FAULT CODES
 IN SYSTEM,CHECKED OPERATION OF USB PORTS BOTH ARE WORKING BUT THEY BOTH
 ARE WORKING ON USB PORT 2 NOT ONE AND TWO, REPLACED MEDIA PORT, STILL
 NOT WORKING, TESTED WIRING TO MEDIA PORT IN SEAT CENTER STORAGE AREA
 HAS OPEN IN WIRING, REPLACED FLOOR CONSOLE WIRING AND RE TESTED, SYSTEM
 STILL NOT WORKING CORRECTLY, PERFORMED RADIO RE SET, NO CHANGE, CHECKED
 WIRING FROM MEDIA PORT TO RADIO COULD NOT FIND ANY ISSUES THAT WOULD
 CAUSE RADIO MESSAGE,CONTACTED STARR CENTER CASE# 101892606, CASE IS
 PENDING, CUST HAD TO TAKE VEHICLE, PROBLEM IS NOT SOLVED AT THIS TIME
 (JF)
B INSPECT AND ADJUST TIRE PRESSURE TO DOOR PLACARD, IN ADDITION
         COMPLETION OF THIS ASSURES THAT THE REPAIRS AND SERVICES
         PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED TECHNICIAN AND
         SUCCESSFULLY COMPLETED.
      TP INSPECT AND ADJUST TIRE PRESSURE TO DOOR
           PLACARD, IN ADDITION COMPLETION OF THIS
           ASSURES THAT THE REPAIRS AND SERVICES
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                             ACCOUNTING COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.82 Page 64 of 93

CUSTOMER #: 1811405                                                                                                               550547                                     CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 ACCOUNTING                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 2
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                  3C6UR5FL4JG417857                                         30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 13MAY21                         OP        27MAY21
           R.O. OPENED          OPTIONS:   SOLD-STK:1811405 DLR:NONE
                                                              READY
                               ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE A/HRS S/HRS       COST     SALE COMP    LIST       NET    TOTAL
           PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED
           TECHNICIAN AND SUCCESSFULLY COMPLETED.
              389 FANGMAN,JAMES LIC#: 7624
                  IHOME 0.00 0.00          0        0                   0.00     0.00
 30083 SET ALL TIRE PRESSURES TO THE DOOR PLACARD.
C PERFORM VISUAL VEHICLE INSPECTION PER CHECK SHEET, INSPECT AND ADVISE
         FLUID CONDITION AND LEVELS
     2600 PERFORM VISUAL VEHICLE INSPECTION PER CHECK
           SHEET, INSPECT AND ADVISE FLUID CONDITION
           AND LEVELS
              389 FANGMAN,JAMES LIC#: 7624
                  IHOME 0.00 0.00          0        0                   0.00     0.00
D** *****RENTAL CAR DURING REPAIRS*****
CAUSE: E
     R *****RENTAL CAR DURING REPAIRS*****
              999    WN 0.00 0.00          0        0                   0.00     0.00
                                              0          0 TPARTS
                                              0          0 TLABOR
SUBL RENTAL PO#289597
                     WN               52500     52500                 525.00   525.00
SUBL RENTAL
                    ISR                 3500     3500                  35.00    35.00
 30083 TA AARON SIMS AUTH# 16TH DAYS OF RENTAL AT 35 PER DAY TOTAL
 560.00 WORKING WITH STAR CASE #101892606 FROM APRIL 15TH THREW 21ST.
 ORDER PART # 68398181AA APRIL 21ST THREW APRIL 26
                                     WE HOPE WE TOOK CARE OF ALL YOUR VEHICLE
                                     NEEDS. IF YOU HAVE ANY QUESTIONS PLEASE
                                     FEEL FREE TO CONTACT PHIL CAUDILLO AT
                                     (619)667-8265
                                     THANK YOU AGAIN FOR YOUR BUSINESS
    DATE                          START                FINISH                     DURATION                            TYPE        TECH           LINE(S)               CHG
04-14-21                          15:31                 15:58                         0.45                              DW           389               A
04-15-21                          14:41                 16:01                         1.34                               W           389               A
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                             ACCOUNTING COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.83 Page 65 of 93

CUSTOMER #: 1811405                                                                                                               550547                                    CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                 ACCOUNTING                                 LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 3
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                  17:00 13MAY21                         OP     27MAY21
           R.O. OPENED         OPTIONS:   SOLD-STK:1811405 DLR:NONE
                                                              READY
                              ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE A/HRS S/HRS      COST    SALE COMP     LIST    NET    TOTAL
04-21-21   13:34   14:23      0.81       DW     389        A
04-27-21   13:04   16:30      3.43       DW     389        A
04-28-21   13:56   14:02      0.10        W     389        A
           14:02   14:02      0.00        W     389        B
           14:02   14:02      0.00        W     389        C
ACCOUNT                        SALE                     COST                                   CONTROL                           ACCOUNT           SALE                 COST               CONTROL
55200                           15450                     3080                                                                   57200              27248                14920
55400                               0                        0                                                                   55700              52500                52500
55600                            3500                     3500                                                                   11600              95198              *******
34301                               0                  *******                                                                   34601               3500              *******




                COST, SALE, & COMP TOTALS                                                                      74000                98698               0
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________
                                                                                                                            charge to cover costs associated
                                                                                                                                                                LABOR AMOUNT                        0.00
$                   $                                                                           Fax (See Attached)
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT                        0.00
                                                                                                Telephone _________________ and disposal of toxic wastes or
Revised Estimate
$                   $                                                                           Fax (See Attached)
                                                                                                                            hazardous     substances    under
                                                                                                                                                                GAS, OIL, LUBE                      0.00
                                                                                                E-mail (See Attached)
                                                                                                                            California and Federal Law.         SUBLET AMOUNT                       0.00
     Tire pressure check/inflation service was performed.
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
                                                                                                                                                                WASTE DISPOSAL COSTS *              0.00
     Customer declined tire pressure check/inflation service.           Initials               UNLESS OTHERWISE
                                                                                                                                                                TOTAL CHARGES                       0.00
By signing below, you acknowledge that you were notified of and authorized the
Dealership to perform the services/repairs itemized in this Invoice and that you received
                                                                                                   INDICATED.                                                   LESS INSURANCE                      0.00
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX                           0.00
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT                         0.00
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                             ACCOUNTING COPY
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.84 Page 66 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.85 Page 67 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.86 Page 68 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.87 Page 69 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.88 Page 70 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.89 Page 71 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.90 Page 72 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.91 Page 73 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.92 Page 74 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.93 Page 75 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.94 Page 76 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.95 Page 77 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.96 Page 78 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.97 Page 79 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.98 Page 80 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.99 Page 81 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.100 Page 82 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.101 Page 83 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.102 Page 84 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.103 Page 85 of 93
Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.104 Page 86 of 93
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.105 Page 87 of 93
                                                                                         CARL BURGER
                                                                                                                                                                              DODGE · CHRYSLER · JEEP · RAM WORLD
CUSTOMER #: 1811405                                                                                                               550547                                             8355 HERCULES STREET
                                                                                                                                                                                       LA MESA, CA 91942
                                                                                                                                                                                         (619) 463-9321
                                                                                                                                  INVOICE
MALLORY M GETTY
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 1
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 13MAY21                        OP        27MAY21
           R.O. OPENED           OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                              READY
                                ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                  LIST       NET    TOTAL
A CUSTOMER STATES THAT AT TIMES RADIO WILL NOT CONNECT TO PHONES SCREEN
         WILL DISPLAY DEVICE NOT SUPPORTED AND NO DEVICE CONNECTED
CAUSE: E
      08907521 WIRING HARNESS BODY TEST AND REPLACE
           CONSOLE FLOOR TUNEL'
              389 FANGMAN,JAMES LIC#: 7624
                    WN                                                         (N/C)
         1 68328704AD MEDIA HUB-HUB                                            (N/C)
         1 68398181AA WIRING-CONSOLE                                           (N/C)
      08602401 HUB MEDIA CENTER SD/USB TEST AND REPLACE
              389 FANGMAN,JAMES LIC#: 7624
                    WN                                                         (N/C)
PARTS:       0.00 LABOR:        0.00 OTHER:        0.00   TOTAL LINE A:         0.00
 CHECKED FOR CAUSE OF RADIO DISPLAYING DEVICE NOT SUPPORTED WHEN
 VEHICLE IS FIRST STARTED, CHECKED FOR FAULT CODES NO FAULT CODES IN
 SYSTEM,CHECKED OPERATION OF USB PORTS BOTH ARE WORKING BUT THEY BOTH
 ARE WORKING ON USB PORT 2 NOT ONE AND TWO, REPLACED MEDIA PORT, STILL
 NOT WORKING, TESTED WIRING TO MEDIA PORT IN SEAT CENTER STORAGE AREA
 HAS OPEN IN WIRING, REPLACED FLOOR CONSOLE WIRING AND RE TESTED, SYSTEM
 STILL NOT WORKING CORRECTLY, PERFORMED RADIO RE SET, NO CHANGE, CHECKED
 WIRING FROM MEDIA PORT TO RADIO COULD NOT FIND ANY ISSUES THAT WOULD
 CAUSE RADIO MESSAGE,CONTACTED STARR CENTER CASE# 101892606, CASE IS
 PENDING, CUST HAD TO TAKE VEHICLE, PROBLEM IS NOT SOLVED AT THIS TIME
 (JF)
              ****************************************************
B INSPECT AND ADJUST TIRE PRESSURE TO DOOR PLACARD, IN ADDITION
         COMPLETION OF THIS ASSURES THAT THE REPAIRS AND SERVICES
         PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED TECHNICIAN AND
         SUCCESSFULLY COMPLETED.
      TP INSPECT AND ADJUST TIRE PRESSURE TO DOOR
           PLACARD, IN ADDITION COMPLETION OF THIS
           ASSURES THAT THE REPAIRS AND SERVICES
           PERFORMED HAVE BEEN INSPECTED BY A QUALIFIED
           TECHNICIAN AND SUCCESSFULLY COMPLETED.
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                CUSTOMER COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.106 Page 88 of 93
                                                                                         CARL BURGER
                                                                                                                                                                              DODGE · CHRYSLER · JEEP · RAM WORLD
CUSTOMER #: 1811405                                                                                                               550547                                             8355 HERCULES STREET
                                                                                                                                                                                       LA MESA, CA 91942
                                                                                                                                                                                         (619) 463-9321
                                                                                                                                  INVOICE
MALLORY M GETTY
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 2
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 13MAY21                        OP        27MAY21
           R.O. OPENED          OPTIONS:  SOLD-STK:1811405 DLR:NONE
                                                              READY
                               ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                  LIST       NET    TOTAL
              389 FANGMAN,JAMES LIC#: 7624
                  IHOME                                                        (N/C)
PARTS:       0.00 LABOR:       0.00 OTHER:         0.00   TOTAL LINE B:         0.00
 SET ALL TIRE PRESSURES TO THE DOOR PLACARD.
              ****************************************************
C PERFORM VISUAL VEHICLE INSPECTION PER CHECK SHEET, INSPECT AND ADVISE
         FLUID CONDITION AND LEVELS
     2600 PERFORM VISUAL VEHICLE INSPECTION PER CHECK
           SHEET, INSPECT AND ADVISE FLUID CONDITION
           AND LEVELS
              389 FANGMAN,JAMES LIC#: 7624
                  IHOME                                                        (N/C)
PARTS:       0.00 LABOR:       0.00 OTHER:         0.00   TOTAL LINE C:         0.00
              ****************************************************
D** *****RENTAL CAR DURING REPAIRS*****
CAUSE: E
     R *****RENTAL CAR DURING REPAIRS*****
              999    WN                                                        (N/C)
SUBL RENTAL PO#289597
                     WN                                                        (N/C)
SUBL RENTAL
                    ISR                                                        (N/C)
PARTS:       0.00 LABOR:       0.00 OTHER:         0.00   TOTAL LINE D:         0.00
 WORKING WITH STAR CASE #101892606 FROM APRIL 15TH THREW 21ST. ORDER
 PART # 68398181AA APRIL 21ST THREW APRIL 26
              ****************************************************
                                     WE HOPE WE TOOK CARE OF ALL YOUR VEHICLE
                                     NEEDS. IF YOU HAVE ANY QUESTIONS PLEASE
                                     FEEL FREE TO CONTACT PHIL CAUDILLO AT
                                     (619)667-8265
                                     THANK YOU AGAIN FOR YOUR BUSINESS


Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________
                                                                                                                            charge to cover costs associated
                                                                                                                                                                LABOR AMOUNT                        0.00
$                   $                                                                           Fax (See Attached)
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT                        0.00
                                                                                                Telephone _________________ and disposal of toxic wastes or
Revised Estimate
$                   $                                                                           Fax (See Attached)
                                                                                                                            hazardous     substances    under
                                                                                                                                                                GAS, OIL, LUBE                      0.00
                                                                                                E-mail (See Attached)
                                                                                                                            California and Federal Law.         SUBLET AMOUNT                       0.00
     Tire pressure check/inflation service was performed.
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
                                                                                                                                                                WASTE DISPOSAL COSTS *              0.00
     Customer declined tire pressure check/inflation service.           Initials               UNLESS OTHERWISE
                                                                                                                                                                TOTAL CHARGES                       0.00
By signing below, you acknowledge that you were notified of and authorized the
Dealership to perform the services/repairs itemized in this Invoice and that you received
                                                                                                   INDICATED.                                                   LESS INSURANCE                      0.00
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX                           0.00
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT                         0.00
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                CUSTOMER COPY
                  Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.107 Page 89 of 93

CUSTOMER #: 1811405                                                                                                    550547                                                   CARL BURGER
                                                                                                                                                                       DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                                8355 HERCULES STREET
MALLORY M GETTY                                                                                                        WORKORDER                                                  LA MESA, CA 91942
8635 MELLMANOR DR APT D                                                                                                REPRINT                                                      (619) 463-9321
LA MESA, CA 91942                                                                                                      PAGE 1
mally177@gmail.com
HOME:239-898-8733 CONT:239-898-8733                                                                                                                 B.A.R. REG.# ARD-263137                       EPA# XX-XXXXXXX
BUS:               CELL:239-898-8733                                                                              SERVICE ADVISOR: 640 GAITAN,GABRIEL
      COLOR                 YEAR                        MAKE/MODEL                                                             VIN                            LICENSE                  MILEAGE IN/ OUT            TAG

PRV_Delmon 18                              RAM 2500                                                           3C6UR5FL4JG417857                                                      30083/30083            T2110
    DEL DATE                PROD. DATE WARR. EXP.                                               PROMISED                         PO NO.                  RATE                     PAYMENT         INV. DATE

08JUL19 DD                  17:00 13MAY21                       OP
         R.O. OPENED           OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                            READY
                              ENG:6.7_Liter_Turbo
14APR2021 09:5613MAY2021 06:50 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OP CODE TECH... TYPE DESCRIPTIONS/INSTRUCTIONS
# A 08        389     WN    CUSTOMER STATES THAT AT TIMES RADIO WILL NOT CONNECT
                            TO PHONES SCREEN WILL DISPLAY DEVICE NOT SUPPORTED
                            AND NO DEVICE CONNECTED

# B        TP                           389                       IHOME INSPECT AND ADJUST TIRE PRESSURE TO DOOR PLACARD, IN
                                                                        ADDITION COMPLETION OF THIS ASSURES THAT THE REPAIRS
                                                                        AND SERVICES PERFORMED HAVE BEEN INSPECTED BY A
                                                                        QUALIFIED TECHNICIAN AND SUCCESSFULLY COMPLETED.

# C        2600                         389                       IHOME PERFORM VISUAL VEHICLE INSPECTION PER CHECK SHEET,
                                                                        INSPECT AND ADVISE FLUID CONDITION AND LEVELS

# D *R                                  999                       WN                 *****RENTAL CAR DURING REPAIRS*****

                                                                            EPA - CAD981368566




BY LAW, YOU MAY CHOOSE ANOTHER LICENSED SMOG CHECK FACILITY TO PERFORM ANY PARTS: All parts are new unless otherwise indicated. Remanufactured and refurbished parts that
NEEDEDREPAIRSOR ADJUSTMENTS WHICH THE SMOG CHECK TEST INDICATES ARE NECESSARY. meet manufacturer approved source part requirements may be installed at our discretion. Additional
TEARDOWN/REASSEMBLY:If you authorize teardown of the vehicle or commencement of information is available upon request. You may inspect all parts removed from the vehicle upon
repairs, but do not authorize completion of a repair or service, a charge may be imposed for request. If our Dealership does not have to return the parts to the manufacturer or distributor under a
teardown, reassembly or partially completed work and you agree to pay the same.              warranty arrangement and they are not exempt due to their size, weight or other factors, they will be
                                                                                             returned to you upon request.
It is necessary to disassemble the vehicle to provide an estimated price for repairs. The estimated
                                                                                                                           Some Parts Not Returnable Please Save Replaced Parts
teardown and reassembly charge (including parts and labor) is $______________.
The maximum time for reassembly will be ______________. X___________________________________            ESTIMATE: PLEASE CHOOSE THE KIND OF ESTIMATE YOU WANT TO RECEIVE BY
                                                                                                        INITIALING BESIDEONE OF THE FOLLOWINGCHOICESAND INDICATE THE BEST WAY TO
You understand that disassembly may prevent restoration of the vehicle to its former condition. CONTACT YOU IF NECESSARY.
X_________________________________________________                                                      ________WRITTEN ESTIMATE ________ ORAL ESTIMATE ________ELECTRONIC EST.
     SUBLET REPAIRS: Some repairs must be sublet due to the type of service required. The By Telephone at:__________________________ By Fax to:_______________________
location will be disclosed upon request.
PAYMENT TERMS: I agree to pay for all labor and materials in Cash or approved credit card By E-Mail to:_________________________________________________________________
(unless the Dealership agrees to other payment arrangements in advance) simultaneously with                                          PRELIMINARY ESTIMATE $
delivery of the vehicle to me or 3 days after receiving notice that the vehicle is ready to be picked
up. An express mechanics lien is hereby acknowledged on the vehicle to secure the cost of labor,                       DESIGNATION OF PERSON TO AUTHORIZE ADDITIONAL WORK OR PARTS.
materials, storage and/or towing charges. I understand that a storage charge equal to $_________I hereby designate the individual named below to authorize any additional work not specified or parts
will be assessed and shall accrue daily if I fail to pick up the vehicle within 3 days from the date I not included in the original written estimated price for parts and labor:
am notified that the repairs have been completed or after the communication of an estimate if I Name of Designee:_________________________________Phone Number:_____________________________
fail to authorize repairs.
                                                                                                        Fax Number: ______________________________________E-Mail Address:_____________________________
POWER-OF-ATTORNEY:I hereby appoint the Dealership as my attorney-in-fact and authorize it to
sign my name upon any checks, drafts or other forms of payment issued in payment of this Customer: ________________________________________________ Date:_____________________________
Repair Order. X ________________________________________________                                         Original Estimate   Total Additional      Approved By:           Date & Time        Authorization
By SigningBelow: I agree that: (1) I have read this Repair Order and I authorize the completion of (Parts & Labor)           Cost Authorized                                                 Obtained By:
the services/repairs listed above in accordance with the terms and conditions herein; (2) the                                                                                         Telephone _____________________
Dealership is not responsible for loss or damage to the vehicle or articles left in the vehicle in case $                  $                                                          Fax (See Attached)
                                                                                                                                                                                      E-mail (See Attached)
of fire, theft, hail, wind or any other cause beyond its control; (3) the Dealership may operate the
vehicle on streets, highways or public roadways for the purpose of testing and/or inspecting the Revised Estimate                                                                     Telephone _____________________
vehicle; and (4) I authorize the retrieval of on-board data as needed to facilitate vehicle repairs $                      $                                                          Fax (See Attached)
                                                                                                                                                                                      E-mail (See Attached)
and the sharing of that data with the vehicle manufacturer for diagnostic or research purposes.
                                                                                                                         I acknowledge notice and oral approval of an increase in the original estimated price.
Customer _______________________________________________                                              Date ______________
           2014 CDK Global, LLC (01/17) WORKORDER TYPE 2 - SW2C - Limited Warranty - CALIFORNIA - 9694522                                             (signature or initials)                            (date)


                                          NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
                                                                                                                HARD COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.108 Page 90 of 93

CUSTOMER #: 1811405                                                                                                               550547                                    CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                  WARRANTY                                  LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 1
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                  3C6UR5FL4JG417857                                         30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                   17:00 13MAY21                         OP        27MAY21
           R.O. OPENED           OPTIONS:  SOLD-STK:1811405 DLR:NONE
                                                              READY
                                ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                   LIST       NET    TOTAL
A CUSTOMER STATES THAT AT TIMES RADIO WILL NOT CONNECT TO PHONES SCREEN
         WILL DISPLAY DEVICE NOT SUPPORTED AND NO DEVICE CONNECTED
CAUSE: E
     08907521 WIRING HARNESS BODY TEST AND REPLACE
           CONSOLE FLOOR TUNEL'
              389 FANGMAN,JAMES LIC#: 7624
                    WN 0.70                                            98.32    98.32
         1 68328704AD MEDIA HUB-HUB                         168.11    168.11   168.11
         1 68398181AA WIRING-CONSOLE                        104.37    104.37   104.37
     08602401 HUB MEDIA CENTER SD/USB TEST AND REPLACE
              389 FANGMAN,JAMES LIC#: 7624
                    WN 0.40                                            56.18    56.18
                                          14920      27248 TPARTS
                                           3080      15450 TLABOR
TECH:                          389 ACTUAL HRS.:                                             6.13                      SOLD HRS.:                 1.1
SALE-LBR:                         154.50 PTS:                              272.48 MSC:                                        0.00 LUB:              0.00 SUB:                   0.00 TOTAL          426.98
COST-LBR:                          30.80 PTS:                              149.20 MSC:                                        0.00 LUB:              0.00 SUB:                   0.00 TOTAL          180.00
 30083 CHECKED FOR CAUSE OF RADIO DISPLAYING DEVICE NOT SUPPORTED
 WHEN VEHICLE IS FIRST STARTED, CHECKED FOR FAULT CODES NO FAULT CODES
 IN SYSTEM,CHECKED OPERATION OF USB PORTS BOTH ARE WORKING BUT THEY BOTH
 ARE WORKING ON USB PORT 2 NOT ONE AND TWO, REPLACED MEDIA PORT, STILL
 NOT WORKING, TESTED WIRING TO MEDIA PORT IN SEAT CENTER STORAGE AREA
 HAS OPEN IN WIRING, REPLACED FLOOR CONSOLE WIRING AND RE TESTED, SYSTEM
 STILL NOT WORKING CORRECTLY, PERFORMED RADIO RE SET, NO CHANGE, CHECKED
 WIRING FROM MEDIA PORT TO RADIO COULD NOT FIND ANY ISSUES THAT WOULD
 CAUSE RADIO MESSAGE,CONTACTED STARR CENTER CASE# 101892606, CASE IS
 PENDING, CUST HAD TO TAKE VEHICLE, PROBLEM IS NOT SOLVED AT THIS TIME
 (JF)
             ****************************************************
D** *****RENTAL CAR DURING REPAIRS*****
CAUSE: E
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                WARRANTY COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.109 Page 91 of 93

CUSTOMER #: 1811405                                                                                                               550547                                     CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                  WARRANTY                                  LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 2
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                  3C6UR5FL4JG417857                                         30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                  17:00 13MAY21                       OP        27MAY21
           R.O. OPENED         OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                              READY
                              ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                LIST       NET    TOTAL
     R *****RENTAL CAR DURING REPAIRS*****
             999   WN 0.00                                           0.00     0.00
                                           0          0 TPARTS
                                           0          0 TLABOR
SUBL RENTAL PO#289597
                   WN                                              525.00   525.00
TECH:                          999 ACTUAL HRS.:                                             0.00                      SOLD HRS.:              0.00
SALE-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:               525.00 TOTAL            525.00
COST-LBR:                                  0.00 PTS:                              0.00 MSC:                                   0.00 LUB:              0.00 SUB:               525.00 TOTAL            525.00
    30083 TA AARON SIMS AUTH# 16TH DAYS OF RENTAL AT 35 PER DAY TOTAL
    560.00 WORKING WITH STAR CASE #101892606 FROM APRIL 15TH THREW 21ST.
    ORDER PART # 68398181AA APRIL 21ST THREW APRIL 26
                ****************************************************
                                     WE HOPE WE TOOK CARE OF ALL YOUR VEHICLE
                                     NEEDS. IF YOU HAVE ANY QUESTIONS PLEASE
                                     FEEL FREE TO CONTACT PHIL CAUDILLO AT
                                     (619)667-8265
                                     THANK YOU AGAIN FOR YOUR BUSINESS
TECH:                          389 ACTUAL HRS.:                                             6.13                      SOLD HRS.:               1.1
TECH:                          999 ACTUAL HRS.:                                             0.00                      SOLD HRS.:              0.00
SALE-LBR:                         154.50 PTS:                              272.48 MSC:                                        0.00 LUB:              0.00 SUB:               525.00 TOTAL            951.98
COST-LBR:                          30.80 PTS:                              149.20 MSC:                                        0.00 LUB:              0.00 SUB:               525.00 TOTAL            705.00
    DATE                          START                FINISH                     DURATION                            TYPE        TECH           LINE(S)               CHG
04-14-21                          15:31                 15:58                         0.45                              DW           389               A
04-15-21                          14:41                 16:01                         1.34                               W           389               A
04-21-21                          13:34                 14:23                         0.81                              DW           389               A
04-27-21                          13:04                 16:30                         3.43                              DW           389               A
04-28-21                          13:56                 14:02                         0.10                               W           389               A
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________                                     LABOR AMOUNT
$                   $                                                                           Fax (See Attached)          charge to cover costs associated
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT
Revised Estimate                                                                                Telephone _________________ and disposal of toxic wastes or
                    $                                                                           Fax (See Attached)                                              GAS, OIL, LUBE
$                                                                                               E-mail (See Attached)       hazardous     substances    under
                                                                                                                            California and Federal Law.         SUBLET AMOUNT
     Tire pressure check/inflation service was performed.
                                                                                                                                                                WASTE DISPOSAL COSTS *
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
     Customer declined tire pressure check/inflation service.           Initials                                                                                TOTAL CHARGES
                                                                                               UNLESS OTHERWISE
By signing below, you acknowledge that you were notified of and authorized the                     INDICATED.                                                   LESS INSURANCE
Dealership to perform the services/repairs itemized in this Invoice and that you received
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                WARRANTY COPY
                        Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.110 Page 92 of 93

CUSTOMER #: 1811405                                                                                                               550547                                    CARL BURGER
                                                                                                                                                                   DODGE · CHRYSLER · JEEP · RAM WORLD
                                                                                                                                                                          8355 HERCULES STREET
                                                                                                                                  WARRANTY                                  LA MESA, CA 91942
MALLORY M GETTY                                                                                                                                                               (619) 463-9321
8635 MELLMANOR DR APT D
LA MESA, CA 91942                                                                                                                   PAGE 3
HOME:239-898-8733 CONT:239-898-8733
BUS:              CELL:239-898-8733                                                                                      SERVICE ADVISOR: 640 GABRIEL GAITAN
       COLOR                    YEAR                      MAKE/MODEL                                                                 VIN                        LICENSE          MILEAGE IN / OUT          TAG

PRV_Delmon 18                                RAM 2500                                                                 3C6UR5FL4JG417857                                          30083/30083          T2110
     DEL. DATE                  PROD. DATE                WARR. EXP.                              PROMISED                              PO NO.                  RATE         PAYMENT             INV. DATE

08JUL19 DD                  17:00 13MAY21                       OP     27MAY21
           R.O. OPENED         OPTIONS: SOLD-STK:1811405 DLR:NONE
                                                              READY
                              ENG:6.7_Liter_Turbo
09:56 14APR21 12:24 27MAY21 TRN:DG7_6-Spd_Automatic_68RFE_Transmission
LINE OPCODE TECH TYPE HOURS                                LIST    NET    TOTAL
           14:02   14:02      0.00      W     389        B
           14:02   14:02      0.00      W     389        C
ACCOUNT                        SALE                        COST                                CONTROL                           ACCOUNT           SALE                 COST               CONTROL
55200                           15450                        3080                                                                57200              27248                14920
55700                           52500                       52500                                                                11600              95198              *******




                COST, SALE, & COMP TOTALS                                                                      70500                95198               0
Original Estimate       Total Additional        Approved By:              Date & Time                Authorization            * HAZARDOUS WASTE DISPOSAL               DESCRIPTION               TOTALS
 (Parts & Labor)        Cost Authorized                                                              Obtained By:
                                                                                                                              COSTS: We have added this
                                                                                                Telephone _________________
                                                                                                                            charge to cover costs associated
                                                                                                                                                                LABOR AMOUNT                    154.50
$                   $                                                                           Fax (See Attached)
                                                                                                E-mail (See Attached)       with the handling, management       PARTS AMOUNT                    272.48
                                                                                                Telephone _________________ and disposal of toxic wastes or
Revised Estimate
$                   $                                                                           Fax (See Attached)
                                                                                                                            hazardous     substances    under
                                                                                                                                                                GAS, OIL, LUBE                    0.00
                                                                                                E-mail (See Attached)
                                                                                                                            California and Federal Law.         SUBLET AMOUNT                   525.00
     Tire pressure check/inflation service was performed.
     RF________psi LF________psi RR________psi LR________psi                  _______________  ALL PARTS ARE NEW
                                                                                                                                                                WASTE DISPOSAL COSTS *            0.00
     Customer declined tire pressure check/inflation service.           Initials               UNLESS OTHERWISE
                                                                                                                                                                TOTAL CHARGES                   951.98
By signing below, you acknowledge that you were notified of and authorized the
Dealership to perform the services/repairs itemized in this Invoice and that you received
                                                                                                   INDICATED.                                                   LESS INSURANCE                    0.00
(or had the opportunity to inspect) any replaced parts as requested by you.                   Some Parts Not Returnable                                         SALES TAX                         0.00
    DATE                           CUSTOMER SIGNATURE                                   AUTHORIZED DEALERSHIP REPRESENTATIVE SIGNATURE
                                                                                                                                                                PLEASE PAY
                                                                                                                                                                THIS AMOUNT                     951.98
NOTICE TO CONSUMER: PLEASE READ IMPORTANT INFORMATION ON BACK.
             2014 CDK Global, LLC (01/17) SERVICE INVOICE TYPE 2 - SI2C - "LIMITED WARRANTY" - CALIFORNIA - 9698022                    B.A.R. REG.# ARD-263137                           EPA# XX-XXXXXXX
                                                                                                                WARRANTY COPY
                           Case 3:21-cv-01187-L-KSC Document 1-3 Filed 06/29/21 PageID.111 Page 93 of 93




                            1                            PROOF OF SERVICE - 1013(a) C.C.P.

                            2   STATE OF CALIFORNIA, COUNTY OF ORANGE

                            3         I am employed in the County of Orange, State of California. I am over the
                                age of 18 and not a party to the within action; my business address is Gates,
                            4   Gonter, Guy, Proudfoot & Muench, LLP, located at 38 Discovery, Suite 200, Irvine,
                                CA 92618.
                            5         On June 29, 2021, I served the foregoing document described as DECLARATION OF
                                MATTHEW M. PROUDFOOT IN SUPPORT OF FCA US LLC’S NOTICE OF REMOVAL OF ACTION
                            6   PURSUANT TO 28 U.S.C. §§ 1332, 1441, 1446 on the interested parties in this action
                                as set forth on the attached service list in the following manner:
                            7
                                (   )            BY MAIL. I am familiar with this firm's practice of collection
                            8                    and processing correspondence for mailing with the United States
                                                 Postal Service, and that the correspondence shall be deposited
                            9                    with the United States Postal Service on the same day in the
                                                 ordinary course of business pursuant to Code of Civil Procedure
                           10                    §1013a. I am aware that on a motion of party served, service is
                                                 presumed invalid if postal cancellation date or postage meter date
                           11                    is more than one day after date of deposit for mailing affidavit.
                           12   (   )            BY FACSIMILE. In addition to service by mail as set forth above, a
                                                 copy of said document(s) was also delivered by facsimile transmission
                           13                    to the addressee(s) pursuant to Code of Civil Procedure §1013(e).
PROUDFOOT & MUENCH LLP
 38 DISCOVERY, SUITE 200
  GATES, GONTER, GUY,




                           14
    IRVINE, CA 92618




                                (       )        BY PERSONAL SERVICE. I caused a true copy of said document(s) to
      (949) 753-0255




                                                 be hand-delivered to the addressee(s) via a California registered
                           15                    process server pursuant to Code of Civil Procedure §1011.
                           16   (       )        BY EXPRESS MAIL. I caused said document(s) to be deposited in a
                                                 box or other facility regularly maintained by the express service
                           17                    carrier providing overnight delivery pursuant to Code of Civil
                                                 Procedure §1013(c).
                           18
                                (XXX)            BY ELECTRONIC MAIL. I caused said document(s) to be served
                           19
                                                 electronically to eserviceFCA@mylemonrights.com;
                           20                    dbarry@mylemonrights.com; equinn@mylemonrights.com;
                                                 lpascal@mylemonrights.com; cshumake@mylemonrights.com;
                           21                    mhoerman@mylemonrights.com; ahernandez@mylemonrights.com;
                                                 jdaniels@mylemonrights.com; asmith@mylemonrights.com pursuant to
                           22                    Civil Procedure §1010.6(a)

                           23         I declare under penalty of perjury under the laws of the State of California
                                that the foregoing is true and correct and that this declaration was executed on
                           24   June 29, 2021, at Irvine, California.

                           25                                       ________________________________
                                                                         Heidi Dufour
                           26   ***********************************************************************************
                                                                    SERVICE LIST
                           27   ATTORNEY FOR PLAINTIFF
                                David N. Barry
                           28   THE BARRY LAW FIRM
                                11845 W. Olympic Blvd., Suite 1270
                                Los Angeles CA 90064
                                Tel: 310-684-5859
                                Fax: 310-862-4539
                                                                         1

                                                                 PROOF OF SERVICE
